MODEL PRODUCTION SHARING AGREEMENT

BETWEEN

THE GOVERNMENT OF THE UNITED REPUBLIC OF TANZANIA

AND

TANZANIA PETROLEUM DEVELOPMENT CORPORATION

AND

ABC LTD

FOR ANY AREA
TABLE OF CONTENTS

PRODUCTION SHARING AGREEMEN’
PREAMBLE

ARTICLE 2: = AGREEMENT ..0.....ccsceesccceseeesesseseseeseseesssessesssessssesesaesssucseseescseseesesseaeseseecseeneaees
ARTICLE 3: | RESPONSIBILITIES AND GRANT OF RIGHTS .
ARTICLE 4: | TERM AND TERMINATION
ARTICLE 5: | EXPLORATION PROGRAMME
ARTICLE 7: | ADVISORY COMMITTEE
ARTICLE 8: | DISCOVERY AND DEVELOPMENT .
ARTICLE 9: = JOINT OPERATIONS
ARTICLE 10: © ANNUAL CHARGES
ARTICLE 11: | RECOVERY OF COSTS AND EXPENSES AN
ARTICLE 12: ©VALUATION OF CRUDE OIL.
ARTICLE 13: NATURAL GAS.
ARTICLE 14: TAXATION AND
ARTICLE 15: ADDITIONAL PROFITS TAX ...
ARTICLE 16: REPORTING, INSPECTION AND CONFIDENTIALITY
ARTICLE 17: LIFTING, MARKETING AND DOMESTIC SUPPLY.
ARTICLE 18: TANZANIAN RESOURCES
ARTICLE 19: ©EMPLOYMENT, TRAINING AND TRANSFER OF
ARTICLE 20: TITLE TO ASSETS, INSURANCE, SITE CLEAN UP AND
ARTICLE 21: IMPORT DUTIES.................
ARTICLE 22: ACCOUNTING AND AUDIT.
ARTICLE 23: HEALTH, SAFETY AND ENVIRONMENT
ARTICLE 24: FORCE MAJEURE EVENT ............0c000
ARTICLE 25: ASSIGNMENT AND TRANSFER OF RIGHTS
ARTICLE 26: CONSULTATION AND ARBITRATION
ARTICLE 27: APPLICABLE LAW
ARTICLE 28: THIRD PARTY ACCESS TO PETROLEUM FACILITIES
ARTICLE 29: MODIFICATIONS AND HEADINGS
ARTICLE 30: NOTICES
ANNEX “A”: = DESCRIPTION OF EXPLORATION LICENCE AREA

ANNEX “B”: = MAP OF EXPLORATION LICENCE AREA ..........ccccccccsescsesesseseseseseseeeees 63
ANNEX “C”: DRAFT EXPLORATION LICENCE ..........ccccccccsssesesesesetseeesesessseeeceeseseseees 64
ANNEX “C1: FIRST SCHEDULE ..........cccccsesescscsesescneneeseseseeeecseeeseseceesessseecseseseseees 65

ANNEX “C”*2: SECOND SCHEDULE ...........esccccccseceseseseseeneeseseseseneneesesesenenseseseneaees 66
PRODUCTION SHARING AGREEMENT

This Production Sharing Agreement (the “Agreement”) is made on the day of
, 2008 and constitutes the agreement between:

The Government of the United Republic of Tanzania (hereinafter referred to as the “Government”)
represented by the Minister for Energy and Minerals;

The Tanzania Petroleum Development Corporation a statutory Corporation established under the
Laws of the United Republic of Tanzania (hereinafter referred to as (“TPDC”), represented by its
Managing Director;

(all hereinafter called collectively “First Party”); and

ABC Ltd, a company existing under the laws of the United Republic of Tanzania, hereinafter
referred to as “ABC” with office and legal representative in the United Republic of Tanzania,
represented by its Chief Executive Officer, hereinafter called ABC or “Contractor” or “Second
Party” which expressions shall, where the context so admits, include its successors-in-title and
assigns. Any entity, which constitutes Contractor, may also hereinafter be referred to as
“Contractor Party”).
PREAMBLE

WITNESSETH

WHE

WHE

WHE

AS, Petroleum in or under any land in, or under the jurisdiction of the United Republic of
Tanzania, or to which the United Republic of Tanzania is entitled under international
law, including Petroleum underlying the area described in Annex “A” hereof, vested
entirely and solely in the United Republic of Tanzania; and

AS, TPDC has been established by law for the purpose (inter alia) of promoting the
development of the petroleum industry and the production of petroleum; and

AS, the Petroleum (Exploration and Production), Act 1980 (Cap 328 R.E. 2002) (‘the
Act”) makes provision with respect to exploring for and producing petroleum and, for
that purpose subject to certain limitations and conditions, authorizes the Minister to
grant Exploration Licences; and

AS, TPDC intends to apply for an Exploration Licence over the area described in Annex
“A” and shown on the map in Annex “B” hereof and the Minister intends to grant the
said licence; and

REAS, TPDC with the approval of the Minister, wishes to engage ABC Limited to carry out
on its behalf Petroleum Operations in the area of the said licence and in the area of any
Development Licence(s) granted to TPDC hereunder; and

REAS, ABC is willing on certain terms and conditions to undertake the Petroleum
Operations aforesaid and has for that purpose the necessary financial capacity,
technical competence and professional skill.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein reserved and
contained, it is hereby agreed as follows:
ARTICLE 1: DEFINITIONS

The words and terms used in this Agreement shall have the following meanings unless specified
otherwise.

(a)

(b)

(c)

(d)

(e)

cc)

(g)
(h)

“Affiliate Company” or “Affiliate” means any company holding directly or indirectly a
majority of shares in any company which is controlled directly or indirectly by any such
aforesaid company.

For the purpose of the foregoing definitions:

(i) a company is directly controlled by another company or companies holding shares

carrying in the aggregate the majority of votes exercised at general meetings;

(ii) a particular company is indirectly controlled by a company or companies (thereafter
called “the parent company or companies”) if a series of companies can be
specified, beginning with the parent company, are so related that each company of
the series, except the parent company or companies, is directly controlled by one or
more of the earlier in the series.

“Agreement” or “the Agreement” means this Production Sharing Agreement executed
among the Government, TPDC and ABC, including its Annexes.

“Appraisal” means the activity carried out after the discovery of Petroleum to better define
the parameters of the Petroleum and the reservoir to which the discovery relates and
determine its commerciality and includes any activity carried out under an Appraisal
programme. This activity shall include:

(i) drilling of Appraisal Wells and running productivity tests;

(ii) collecting special geological samples and reservoir fluids; and

(iii) conducting supplementary studies and acquisition of geophysical and other
data, as well as the processing of same data.

“Appraisal Well” means any well drilled following a discovery of Petroleum in the
Contract Area for the purpose of ascertaining the quantity and areal extent of Petroleum in
the petroleum reservoir to which that discovery relates.

“Barrel” means a unit of measure for liquids corresponding to forty-two (42) United States
gallons of Crude Oil net of basic sediment and water, corrected to a temperature of sixty
degrees Fahrenheit (60°F) and under one (1) atmospheric pressure.

“Block”, “Development Area”, “Development Licence”, “Development Operations”,
“Exploration License”, “Exploration Operations”, “In Default”, “Location”, “Minister”,
“Government”, “ Regulations”, “Well” and “Petroleum” shall have the meanings assigned
to them respectively in Section 5 of the Act; “Adjoining Block” and “Discovery Block”
shall have the meanings assigned to them respectively in Section 33 of the Act.

“Calendar Month” or “Month” means any of the twelve (12) months of the Calendar Year.

“Calendar Quarter” or “Quarter” means a period of three (3) consecutive months _ starting
with the first day of January, April, July or October of each Civil Year.
@

@)

(k)

@

(m)

(n)

(0)

(p)
(q)

(1)

(s)

“Calendar Year” or “Year” or “Civil Year” means a period of twelve (12) consecutive
months according to the Gregorian calendar beginning on January | and ending on
December 31.

“Casing head Gas” means Natural Gas which existed or exists in a reservoir in solution
with Crude Oil, or as free gas cap gas, and is or could be produced with Crude Oil from a
well; the predominant production of which is or would be Crude Oil.

“Contract Area” means on the Effective Date the area described in Annex “A” and shown
on map in Annex “B”, and thereafter, in accordance with Article 3(b) the whole or any part
of such area in respect of which Contractor continues to have rights and obligations under
this Agreement.

“Contract Expenses” means Exploration Expenses, Development Expenses, Operating
Expenses, Service Costs and General and Administrative Costs, as more fully set forth in
Annex “D”.

“Contract Year” means the period, and successive periods, of twelve (12) consecutive
months according to the Gregorian calendar beginning on the Effective Date of this
Agreement.

“Contractor” means Contracting Party (Parties) with Government, as well as any
organizations, establishments, public or private entities or companies to which any interest
may be transferred in application of the provisions of Articles 9 or 27.

“Crude Oil” means any hydrocarbons which:

(i) is in a liquid state at the well head or gas/oil separator or which is extracted from the
gas or casing head gas in a plant including distillate and condensate, and

(ii) | except where in Article 16 hereof the context requires otherwise, has been produced
from the Contract Area.

“Day” is a period of twenty-four (24) hours starting at midnight.

“Delivery Point” means the point (Freight-On-Board) FOB of the United Republic of
Tanzania loading facility at which Crude Oil/Natural Gas reaches the inlet flange of the
lifting tankship’s intake pipe or such other point which may be agreed between TPDC and
the Contractor.

“Development Expenses” means those expenses as so categorized in Annex “D”, the
Accounting Procedure.

“Development Operations,” not withstanding the definitions contained in paragraph (f),
shall include the activity carried out to prepare the Development Plan and the activity
carried out after the grant of the development licence in the respective Development Area.
Such activity shall include, but not be limited to:

(i) reservoir, geological and geophysical studies and surveys;
(ii) drilling of producing and injection Wells;

6
(0)

(u)
(vy)

(w)

()

(y)

@)
(aa)

(ab)

(ac)

(ad)

(ae)

(iii) design, construction, installation, connection and initial testing of equipment,
pipelines, systems, facilities, plants, and related activities necessary to produce
and operate said Wells, to take, save, treat, handle, store, transport and deliver
Petroleum, and to undertake repressuring, recycling and other secondary or tertiary
recovery projects.

“Development Plan” means the proposals accompanying an application for a
Development Licence pursuant to the Act made by TPDC under this Agreement.

“Development Well” is any Well intended to produce hydrocarbons from a Field.

“Effective Date” means the date on which this Agreement is signed by the Government,
TPDC and ABC.

“Expatriate Employee” means any employee not normally resident in the United Republic
of Tanzania who is engaged under contract which provides for payment of passages to and
from the United Republic of Tanzania.

“Exploration Expenses” means those expenses as so categorized in Annex “D”, the
Accounting Procedure.

"Exploration Operations,” not withstanding the definitions contained in paragraph (f)
shall include, but not be limited to, such geological and geophysical surveys and studies,
aerial surveys and others as may be included in Work Programmes and Budgets, and the
drilling of such shot holes, core holes, stratigraphic tests, Exploration Wells, and other
related holes and Wells, and the purchase or acquisition of such supplies, materials and
equipment which may be included in Work Programmes and Budgets.

“Exploration Period” means a period of exploration referred to in Article 5 (b).

“Exploration Well” means a well drilled in the course of Exploration Operations conducted
hereunder but does not include an Appraisal Well, and whose purpose at commencement
of drilling is to explore for an accumulation of petroleum whose existence was at that time
unproven by drilling.

“General and Administrative Costs” means those costs as so categorized in Annex “D”, the
Accounting Procedure.

“Gross Negligence/ Willful Misconduct” means an intentional and conscious, or reckless
act or failure to act, by any person or entity, which was in reckless disregard of or wanton
indifference to harmful consequences such person knew or should have known such act or
failure to act has or would have caused to the safety or property of any person or entity, but
shall not include any act, omission, error of judgment or mistake made in good faith in the
exercise of any function, authority or discretion arising out of or in connection with the
Petroleum Operations.

“Joint Operations” means the Petroleum Operations in respect of which TPDC has
elected to contribute expenses pursuant to Article 9.

“Law” means the law in force from time to time in the United Republic of Tanzania.
7
(af)

(ag)

(ah)

(ai)

(aj)
(ak)

(al)

(am)

(an)

(ao)

(ap)

(aq)

“LIBOR” is the London Inter Bank Offered Rate for one month deposits of U.S. Dollars
displayed on page ‘LIBORO1’ of the Reuters Money Rates Service (or any other page that
replaces page ‘LIBORO1’ for the purposes of displaying the British Bankers Association
(BBA) interest settlement rates for such deposits of U.S. Dollars in the London Interbank
market) on the date of determination, or in the event the Reuters Money Rates Service , or a
successor thereto, no longer provides such information, such other service as may be agreed
by the Parties that provides the BBA interest statement rates for such deposits of U.S.
Dollars in the London Interbank market and any required information previously provided
on page ‘LIBOROI’.

“Licence Area” means the Contract Area or a sub-division thereof as specified in
Annex “A”

“Month” means a calendar month pursuant to the Gregorian Calendar.

“Natural Gas” or “Gas” means any hydrocarbons produced from the Contract Area which
at a pressure of | atmosphere and a temperature of sixty degrees Fahrenheit (60°F) are in a
gaseous state at the wellhead, and includes both associated as and Non- Associated Natural
Gas, and all of its constituent elements produced from any Well in the Contract Area and
all non-hydrocarbon substances therein. Such term shall include residue gas after the
extraction of liquid hydrocarbons therefrom.

“Non-Associated Gas” means Natural Gas other than Casinghead Gas.

“Operating Expenses” means those expenses as so categorized in Annex “D”, the
Accounting Procedure.

“Operator” means the person designated as the Operator under an operating agreement
executed by the persons constituting the Contractor or the operating agreement executed by
TPDC and Contractor pursuant to Article 9.

“Parties” means TPDC, the Government and Contractor as Parties to this Agreement,
including any permitted successors and assignees.

“Party” means TPDC, the Government or Contractor as a Party to this Agreement,
including any permitted successors and assignees.

Participating Interest means the proportion of production costs each party will bear and
the proportion of production each party will receive, as set out in Article 9(b) (i)

“Petroleum Operations” means any and all operations and activities in connection with
Exploration Operations, Appraisal Operations, Development Operations, and Production
Operations, including all abandonment activities as required under Article 19.

“Production Operations” shall include, but not be limited to, the running, servicing,
maintenance and repair of completed Wells and of the equipment, pipelines, systems,
facilities and plants completed during Development. It shall also include all activities
related to planning, scheduling, controlling, measuring, testing and carrying out the flow,
gathering, treating, transporting, storing and dispatching of Crude Oil and Gas from the

8
(ar)

(as)

(at)

(au)

underground Petroleum reservoirs to the Delivery Point, and all other operations necessary
for the production and marketing of Petroleum. Production Operations shall further include
the acquisition of assets and facilities required for the production of Petroleum
hereunder and oil and gas field abandonment operations.

“Recoverable Contract Expenses” shall have the meaning ascribed in Article 11(c) and as
categorized in Annex “D”, The Accounting Procedure.

“Service Costs” means those costs as so categorized in Annex “D”, the — Accounting
Procedure.

“Subcontractor” shall mean any business hired by Contractor to carry out all or a portion of
Petroleum Operations as approved by Contractor under the terms of this Agreement.

“Work Programme and Budgets” shall have the meaning ascribed in Article 6.
ARTICLE 2: AGREEMENT

This Agreement constitutes an agreement made under Section 14 of the Act.

10
(a)

(b)

(c)

(d)

ARTICLE 3: RESPONSIBILITIES AND GRANT OF RIGHTS

As soon as possible, but in any event no later than thirty (30) days, after the Effective Date,
TPDC will apply for, and the Government under and in accordance with the Act, will grant
to TPDC an Exploration Licence over the area described in Annex “A” and shown on the
map in Annex “B” hereof. The said licence shall be substantially in the form of the draft set
out in Annex “C” hereof.

Subject as hereinafter provided in sub-article (g) (ii) of this Article and sub-article (e) of
Article 8, the areas which at any particular time are subject to the said Exploration Licence
or subject to any Development Licence granted to TPDC for which application was made
by TPDC at the request of the Contractor hereunder constitute for the purpose of this
Agreement the Contract Area.

Save where Joint Operations have been established pursuant to Article 9, the Contractor, on
the terms and conditions set out herein, shall have the exclusive right to conduct, on behalf
of TPDC as licence holder, Petroleum Operations in the Contract Area. Where the
Contractor is constituted by more than one person, ABC shall be the Operator and the
duties and obligations under this Agreement shall be joint and several except where the
parties specifically have agreed otherwise in this Agreement. No change in Operatorship
shall take effect unless it has been approved by the Minister.

The Contractor shall:

(i) provide particulars of the technical and industrial qualifications of key employees,
particulars of the technical and industrial resources available and particulars of the
kind of financial resources available including capital, credit facilities and
guarantees so available Pursuant to section 20 of the Act;

(ii) upon notification from TPDC, procure a performance bond from an insurance
company or financier which will be available to cover the minimum exploration
expenditure commitment for the initial period as set out in Article 5 particulars;

(iii) carry out the Petroleum Operations in the Contract Area diligently, with due
regard to good oil field practices and in such manner as to ensure that in respect of
matters which are the responsibility of the Contractor hereunder TPDC is not in
default;

(iv) furnish TPDC with such information, reports, records and accounts relating to the
Petroleum Operations in the Contract Area as may be necessary to enable TPDC to
meet its obligations under the Act and, in particular but without prejudice to the
generality of the foregoing, to meet the requirement of First Schedule thereof;

(v) if the Contractor has requested TPDC to apply for any extension of the said
Exploration Licence, select the blocks to be relinquished by TPDC in accordance
with the requirements of this Agreement and the Act;

(vi) pay for copying and shipping of geological and geophysical data relating to the
Contract Area;

(vii) subject to Article 10, reimburse TPDC within thirty (30) days from the date of
payment thereof, for the annual charges in respect of the said Exploration Licence or
any Development Licence granted to TPDC at the request of the Contractor
hereunder, payable by TPDC pursuant to section 84 of the Act; and

11
(e)

cc)

(viii)

TPDC:-

@)

(ii)

notify TPDC promptly of any change in its circumstances, or those of any Affiliate
upon whom it is dependent for efficient execution of its Petroleum Operations,
which has or is likely to have an adverse impact upon its ability to meet its
obligations under this Agreement.

will, as licence holder, take such steps as may be necessary from time to time to
ensure that in respect of the Contract Area it is not in default under the Act and will
not in the Contract Area, without the prior consent in writing of the Contractor,
surrender any Block or Blocks, make any request that any Block or Blocks be
declared a Location, or apply for Development Licence; and

if the Contractor so requests, will:

(a) apply for such extensions of the said Exploration Licence as the Act may
permit;

(b) | when any application is made for an extension of the said Exploration
Licence, relinquish to meet the requirements of the Act only Blocks selected
for that purpose by the Contractor;

(c) pursuant to Section 33 (1) (a) of the Act, request that a Discovery Block
within the Contract Area and such Adjoining Blocks not exceeding eight (8)
selected by the Contractor be declared by the Minister to be a Location;

(d) apply for a Development Licence or Licences over such Block or Blocks
within the Contract Area as the Contractor may specify for that purpose; and

(e) make such other applications, requests, or representations in respect of the
Contract Area which the Act may require or permit to be made by a licence
holder.

The Government:-

@

(ii)

(iii)

(iv)

will take all such actions as may be necessary from time to time to ensure that
TPDC carries out its obligations hereunder and will not without the consent of the
Contractor seek or acquiesce in any waiver by TPDC in respect of the Contract
Area of its rights as licence holder under the Act;
undertakes that, where in the case of discovery of petroleum referred to in Section
29 (1) of the Act, and TPDC makes an application for further extension of the said
Exploration Licence, the Minister will, in respect of any block to which paragraph
(b) of subsection (1) of that Section applies, grant an extension for such period not
exceeding three (3) years as may be required to appraise the discovery;
subject to sub-article (d) (iv) of this Article, will at the Contractor’s expense make
available to the Contractor geological and geophysical data referred to in the said
sub-article (d) (iv) in the possession or under the control of Government resulting
from petroleum exploration by any other company in the Contract Area and the
Contractor shall treat such data as confidential;
subject to any requirement in the laws of the United Republic of Tanzania and
respect by the Contractor for the rights of the others, will permit the Contractor, its
Affiliates, employees and agents to have at all times access to the Contract Area for

12
(g)

@

(ii)

the purpose of carrying on the Petroleum Operations hereunder and for such purpose
to move freely therein; and

The Contractor, on giving to TPDC not less that ninety (90) days notice in
writing:

(a) may, if its obligations in respect of any Exploration Period have been
fulfilled at any time thereafter during that period, surrender its rights and be
relieved of its obligations in respect of the whole of the Contract Area; and

(b) may, at any time after the grant of the said Exploration Licence, surrender its

rights and be relieved of its obligations in respect of any Block or Blocks
forming part of the Contract Area; provided however that no surrender by the
Contractor of its rights over any part of the Contract Area shall relieve the
Contractor of its obligations to spend the sums and carry out the work
described in Article 5 hereof.

Where pursuant to this sub-paragraph the Contractor has surrendered its rights and
been relieved of its obligations in respect of any Block or Blocks forming part of
the Contract Area not withstanding that the said Block or Blocks continue to be
subject to any Exploration or Development Licence referred to in sub-article (b) of
this Article the said blocks shall not for the purpose of this Agreement constitute
part of the Contract Area.

13
(a)

(b)

(c)

(d)

(e)

cc)

(g)

ARTICLE 4: TERM AND TERMINATION

This Agreement shall continue to be in force in accordance with Section 42 of the Act,
whose provisions regulate the terms of any Development Licence, and in case no
Development Licence is granted, until the end of the last extension of the Exploration
Period.

This Agreement shall come to an end:

(i) subject to the Act and this Agreement, on surrender by Contractor of its rights in
respect of the whole of the Contract Area pursuant to Article 3(g);

(ii) where the Contractor is In Default the Government may by notice in writing served
on the Contractor terminate this Agreement.

The Government shall not terminate the Agreement on the grounds that the Contractor is in
default unless:

(i) it has, by notice in writing served on the Contractor, given not less than thirty (30)
days notice of its intention to so terminate this Agreement;

(ii) it has, in the notice, specified a date before which the Contractor may, in writing,
submit any matter which the Contractor wishes the Government to consider; and

(iii) it has taken into account any action taken by the Contractor to remove that ground
or to prevent the recurrence of similar grounds; and any matters submitted to it by
the Contractor pursuant to sub-Article (b) of this Article.

The Government shall not, under sub-article (b) of this Article, terminate this Agreement
on the ground of any default in the payment of any amount payable under this Agreement
if, before the date specified in a notice referred to in sub-article (c) of this Article, the
Contractor pays the amount of money concerned together with any interest payable under
the Act or this Agreement.

The Government may, by notice in writing served on the Contractor, terminate this
Agreement if an order is made or a resolution is passed winding up the affairs of the
Contractor, unless the winding up is for the purpose of amalgamation and the Government
has consented to the amalgamation, or is for the purpose of reconstruction and the
Government has been given notice of the reconstruction.

Where two or more persons constitute the Contractor, the Government shall not, under sub-
article (e) of this Article, terminate the Agreement on the occurrence, in relation to one or
some only of the persons constituting the Contractor, of an event entitling the Government
to so terminate this Agreement, if any other person or persons constituting the Contractor
satisfies or satisfy the Government that the person or those persons, as the case may be, is
or are willing and would be able to carry out the duties and obligations of the Contractor.

On the termination of this Agreement, the rights of the Contractor hereunder cease, but the
termination does not affect any liability incurred before the termination and any legal
proceedings that might have been commenced or continued against the former Contractor
may be commenced or continued against it.

14
(h)

@

In this Article “in default” in relation to the Contractor means in breach of any provision of
this Agreement or the Act or licence granted and includes any act or omission by the
Contractor in respect of matters that are the responsibility of the Contractor hereunder that
would cause TPDC to be in breach of any provision of the Act or of any condition of
the licence granted hereunder.

Upon expiration or termination of this Agreement the parties shall have no further
obligations hereunder except for the obligations that arose prior to such expiration or
termination and obligations that are expressly stated to survive such expiration or
termination pursuant to this Agreement.

15
(a)

(b)

ARTICLE 5: EXPLORATION PROGRAMME

Subject to the provisions of this Article in discharge of its obligation to carry out
Exploration Operations in the Contract Area the Contractor shall, during the periods into
which Exploration Operations are divided hereunder, carry out the minimum work
described and spend not less than the total minimum expenditure, if any, specified in sub-
article (b) of this Article.

(i) The Initial Exploration Period

Shall commence on the day on which the Exploration Licence is granted to TPDC pursuant
to Article 3 takes effect and shall terminate on the fourth (4°) anniversary of that date.

Description of minimum work programme:

Contractor shall commence Exploration Operations hereunder within ninety (90}days after
the Effective Date. Such Exploration Operations shall be diligently and continuously
carried out in accordance with the best current Good Oilfield Practices.

During the Initial Exploration Period, which shall be subdivided into two sub-periods, the
Contractor shall carry out the following Minimum Exploration Work Programme :

First 2-year sub-period.
(a) Geological:
Evaluate, integrate and map all data related to the Contract Area.

(b) Geophysical:

(i) Acquire and process to industry standards at least ----------------- kilometres of 2D
seismic with shooting to commence within fifteen (15) months after the
Effective Date.

(ii) Evaluate, integrate and map all seismic data related to the Contract Area.
Second 2-Year Sub-period
(c) Drilling:
Drilling of at least --- Exploration Wells, to depths of at least -------- (----)
metres, true vertical depth with spudding of the first such well to be not later
than thirty (30) Months after the Effective Date.
Minimum Expenditure for Initial Period............ United States dollars.
(iid) The First Extension Period
Shall commence on the day on which a first extension of the licence granted is issued to
TPDC pursuant to Article 3 takes effect and shall terminate on the fourth (4°) anniversary
of that date.

Description of minimum work programme:

¢ Conduct geological, geochemical and geophysical studies (US$ -------)
e Acquisition of ------- sq. kms of 3D seismic or ----- line kms. of 2D or
commensurate mix of both; (US$ ---------- )

16
(c)

(d)

(e)

e Drill at least one (1) well (US$ --------- )
Minimum Expenditure for 1“ Extension Period: US$ ......... million
(iii) |The Second Extension Period

Shall commence on the day on which a second extension of the licence granted is issued to
TPDC pursuant to Article 3 takes effect and shall terminate on the third GB") anniversary of
that date.

Description of minimum work programme:
¢ Conduct geology, geochemical and geophysical studies (US$ -------)
e Acquisition of ------- sq. kms of 3D seismic or ----- line kms. of 2D or
commensurate mix of both; (US$ ---------- )
e Drill at least One (1) well (US$ ------- )

Minimum Expenditure for 2™ Extension Period: US$ ......... million

No Exploration Well drilled by the Contractor shall be treated as discharging any obligation
of the Contractor to drill Exploration Wells hereunder unless it has been drilled to the depth
or stratigraphic level agreed with the Minister, or before reaching such depth or
stratigraphic level:

(i) the economic basement is encountered or

(ii) insurmountable technical problems are encountered which, in accordance with Good
Oilfield Practices, make further drilling unsafe or impractical; provided that if the
said well is abandoned owing to the said problems before reaching the economic
basement, the Contractor shall drill a substitute Exploration Well in the Contract
Area to the same minimum depth as aforesaid.

For the purpose of this sub-article “economic basement” means any stratum in and below
which the geological structure or physical characteristics of the rock sequence do not have
the properties necessary for the accumulation of petroleum in commercial quantities and
which reflects the maximum depth at which any such accumulation can be reasonably
expected.

Where in any Exploration Period the Contractor has carried out more than the minimum
technical work obligations specified in sub-article (b) of this Article, for that period the
Contractor shall be permitted to credit such excess work obligation as satisfying work
obligations specified in that sub-article for the next succeeding Exploration Period:

The Exploration Licence issued to TPDC, pursuant to Article 3 and any extension thereof,
shall be on terms and conditions relating to Work Programmes and Minimum Expenditure
which correspond to the obligation of the Contractor under this Article. Accordingly, it is
understood and agreed that discharge by the Contractor of its obligations under this Article
in respect of any Exploration Period will discharge for that period the obligations of TPDC
relating to the Work Programme and Minimum Expenditure in respect of the licence issued
pursuant to Article 3, and the terms and conditions of the licence aforesaid and any
extension thereof shall be drawn up accordingly.

17
cc)

(g)

(h)

The minimum expenditure for each period specified in sub-article (b) of this Article shall
not have been satisfied unless the total expenditure attributable to the work described in
sub-article (b) equals or exceeds the same mentioned in the said sub-article; provided that
for this purpose all such attributable actual expenditures shall be adjusted, commencing
from the Effective Date, by multiplying each of them by the following factor I, where:
1=A/B

and where:

A is the United States Industrial Goods Producer Price Index (USIGPPI) as reported
for the first time in the monthly publication “International Financial Statistics” of
the International Monetary Fund (IMF) in the section “Prices, Production,
Employment” for the Month of the Effective Date.

B is the USIGPPI as reported for the first time in the aforesaid IMF publication for the
month of the expenditure in question.

For the purpose of this Article, any expenditure by the Contractor on an appraisal
programme required to discharge the obligations of TPDC under Section 32 (2) of the Act
shall be treated as expenditure for the purpose of satisfying the minimum expenditure
obligations set out in sub-article (b) of this Article.

No relinquishment shall relieve Contractor of accrued, but unfulfilled obligations under the
Contract. In the event the Contractor desires to relinquish its rights hereunder in the whole
of the Contract Area without having fulfilled all accrued Minimum Work Programme under
this Article, TPDC shall be paid, prior to the date of such proposed total relinquishment, the
sum equal to the remaining amount of the non-discharged guarantees corresponding to such
accrued, but unfulfilled work obligations.

18
(a)

(b)

(c)

(d)

(e)

cc)

ARTICLE 6: ANNUAL WORK PROGRAMMES AND BUDGET

Within thirty (30) days of the Effective Date, the Contractor shall prepare and submit to
TPDC a detailed Work Programme and Budget setting forth the Exploration Operations
which Contractor proposes to carry out in the Calendar Year in which the Exploration
Licence is first issued to TPDC hereunder and the estimated cost thereof.

So long as the Exploration Licence issued to TPDC hereunder remains in force and at least
three (3) months prior to the beginning of each subsequent Calendar Year, Contractor shall
prepare and submit to TPDC a detailed Work Programme and Budget setting forth the
Exploration Operations which Contractor propose to carry out in that Calendar Year and
the estimated cost thereof.

Every Work Programme and Budget submitted to TPDC pursuant to this Article and every
revision or amendment thereof shall be consistent with the requirements set out in Article 5
relating to work and expenditure for the Exploration Period within which the Work
Programme and Budget will fall.

Every Work Programme and Budget and, as the case may be, the appraisal programme
referred to in Article 8(g) submitted by Contractor to TPDC shall be reviewed by a joint
committee to be established by TPDC and Contractor pursuant to Article 7. Should TPDC
wish to propose a revision of the proposed Work Programme and Budget or appraisal
programme, as the case may be, TPDC shall, within three (3) weeks after receipt thereof, so
notify the Contractor specifying in reasonable detail its reasons. Promptly thereafter, the
parties will meet and endeavor to agree upon the revisions proposed by TPDC following
review by the Advisory Committee, Contractor shall make such revisions as it deems
appropriate and submit the Work Programme and Budget or, without prejudice to Article
8(f), appraisal program, as appropriate, to TPDC.

Subject to Article 5, upon giving notice to TPDC, Contractor may amend any Work
Programme or Budget or any revised Work Programme or Budget submitted to TPDC, but,
subject to any such amendment, Contractor shall carry out the Exploration Operations set
forth in the Work Programme or revised Work Programme and spend not less than the sum
provided for in the Budget or revised Budget. In the case of an appraisal program, any
amendment thereto proposed to TPDC by Contractor will be subject to section 32(2) of the
Act; where an appraisal programme has been agreed by the Advisory Committee as
referred to in Article 8(f), no amendment shall be made without the approval of the
Advisory Committee. A notice under this sub-article shall state the reasons why, in the
opinion of Contractor, an amendment is necessary or desirable.

Where Contractor has discharged its obligations under this Article, the Minister will not
suspend or cancel any Exploration Licence granted to TPDC hereunder by reason only that
TPDC has failed to comply strictly with the requirements of paragraph (a) of sub-section
(1) of Section 30 of the Act or has failed to meet the requirements deemed to be included in
an Exploration Licence by reasons of that provision.

19
(a)

(b)

(c)

(d)

(e)

()

(g)

ARTICLE 7: ADVISORY COMMITTEE

The Advisory Committee shall be composed of four (4) members, two (2) of whom shall
¢ appointed by TPDC and the other two (2) by Contractor. The Government shall be
entitled to attend the Advisory Committee meetings in a non-voting capacity — as an
observer. The Advisory Committee meetings cannot take place unless at least three (3) of
its members are present.

The Advisory Committee shall meet from time to time as may be convened by the
Chairman.

The Advisory Committee shall perform the following functions:
(i) approve the annual work programme and budget;

(ii) approve the appraisal work programme;

(iii) | any other matter as may be directed by the Parties

The Advisory Committee shall be headed by a Chairperson who shall be appointed by
[PDC from among its representatives and who shall be responsible for the following
functions:

(i) to coordinate all the Advisory Committee's activities;

(ii) to chair the meetings and to notify the Contractor and TPDC of the timing and
location of such meetings, it being understood that the Advisory Committee shall
meet at least once every Calendar year or whenever requested by Contractor and/or
TPDC;

(iii) to establish the agenda of the meetings, which shall include all matters which the
Parties have asked to be discussed;

(iv) to convey to the Parties all decisions of the Advisory Committee, within five (5)
working days after the meetings;

(v) to request from Contractor any information and to make recommendations that have
been requested by any member of the Advisory Committee, as well as to request
from Contractor any advice and studies whose execution has been approved by the
Advisory Committee;

(vi) to request from the technical and other committees of the Advisory Committee any
information, recommendations and studies that he has been asked to obtain by any
member of the Advisory Committee; and

(vii) to convey to the Parties all information and data provided to him by the Contractor
for the Parties.

In the case of an impediment to the Chairperson of the Advisory Committee, the work of
any meeting will be chaired by the other member appointed by TPDC.

At the request of TPDC and/or Contractor, the Advisory Committee shall establish and
approve its internal regulations, which shall comply with the procedures established in this
Agreement.

Each member of the Advisory Committee shall have one (1) vote. The decisions of the
Advisory Committee shall be taken by simple majority of the votes present or represented,
it being understood that any member may be represented by written and duly signed proxy
held by another member. Furthermore, if such majority is not achieved, the proposal

20
(h)

@)

under decision shall be reviewed and re-submitted to the Advisory Committee in no more
than fifteen (15) days.

Members attending a meeting of the Advisory Committee may be accompanied by advisers
and experts to the extent reasonably necessary to assist with the conduct of such meeting.
Such advisers and experts shall not vote, but may contribute in a non-binding way to
liscussions and debates of the Advisory Committee.

The Contractor shall appoint the Secretary to the Advisory Committee from among its
representatives.

The responsibilities of the Secretary are to see to it that:

(i) the minutes of every meeting of the Advisory Committee are recorded;

(ii) | the minutes are written in the appropriate record book and signed on behalf of
TPDC and the Contractor; and

(iii) the draft of the minutes are prepared, if possible, on the day that the meeting is held
and copies of it are sent to TPDC and the Contractor within the following five (5)
working days, and their approval shall be deemed granted if no objection is raised
within ten (10) working days of the date of receipt of the draft minutes.

21
(a)

(b)

ARTICLE 8: DISCOVERY AND DEVELOPMENT

If Petroleum is discovered in the Contract Area, Contractor shall;

(i)
(ii)

forthwith notify TPDC of such Discovery; and

within thirty (30) days after the date of discovery provide TPDC with all available
information regarding the Discovery, including a preliminary classification of the
Discovery as Crude Oil or Natural Gas as well as its potential commerciality;

If Contractor informs TPDC that, in its opinion, utilizing Good Oilfield Practices, the
discovery is of eventual commercial interest and TPDC agrees with such determination,
then the Minister shall be advised to agree to allow the Contractor to retain the Discovery
Block for the duration of the Exploration Licence and any renewal thereof, provided that:

@)

(ii)

(iii)

(iv)
(vy)

the determination of eventual and/or potential commerciality shall be based on
relevant economic criteria, including but not limited to, potential Petroleum
production rates, Petroleum prices, development costs, operating costs as well as
any other relevant criteria, as established by the Contractor;

Contractor shall reassess the commerciality of Discovery every two (2) years, based
on the same economic criteria as set out in Article 8(b)(i) above; in case of further
discoveries that could be tied and developed together in order to make economies of
scale; the Contractor shall inform TPDC accordingly;

Contractor shall within thirty (30) days after the re-assessment inform TPDC
whether it determines the Discovery still to be of eventual commercial interest.
TPDC shall inform the Minister the re-assessment study results;

if the results of Contractor’s re-assessment determine that the Discovery has become
of potential commercial interest, the provisions of Articles 8(f) and 8(g) shall apply;

if the results of Contractor’s assessment in the first instance in (b) above or re-
assessment determine that the discovery is or remains only of eventual commercial
interest, but TPDC considers that it is of present commercial interest, at the election
of either Party by notice to the other, the dispute shall be referred for determination
by a sole expert to be appointed by agreement between the Parties. If the Parties fail
to appoint the expert within thirty (30) days after receipt of such notice, the Parties
may apply to The British Energy Institute (formerly British Institute of Petroleum),
for appointment of an expert in accordance with its Rules. In each instance, the sole
expert to whom the matter in dispute is to be referred shall be an authority in the
discipline or disciplines relating to the matter in dispute. The expert shall make his
determination within sixty (60) days of his appointment, or such earlier date that the
Parties may agree, in accordance with the provisions contained herein and on the
basis of the terms of reference agreed by the Parties to the dispute; provided that, if
such Parties are not able to agree on such terms of reference, the expert shall decide
such terms. Representatives of the Parties shall have the right to consult with the
expert and furnish him with data and information, provided the expert may impose
reasonable limitations on this right. The expert shall be free to evaluate the extent to
which any data, information or other evidence is substantiated or pertinent. The
expert’s fees and expenses, and the costs associated with an appointment, if any,
made by the above mentioned chosen institution, shall be borne equally by the
Parties to the dispute. The determination of the expert shall be final and binding;

22
(c)

(d)

(e)

cc)

(g)

(h)

(vi) if the results of Contractor’s re-assessment determine that the Discovery is no longer
of potential commercial interest, the provisions of Article 8 (c) below shall apply.

If Contractor informs TPDC that in its opinion the discovery is not of potential commercial
interest then TPDC will have the option to require the Contractor to surrender its rights and
be relieved of its obligations in respect of the Block or Blocks comprising the geological
feature (as outlined by the relevant seismic data) in which the discovery is located.

The option in sub-articles (c) of this Article will lapse if not exercised by TPDC within
twelve months from the date on which notice was given to TPDC by Contractor pursuant to
sub-article (a) of this Article and during the said period of twelve months, and any
subsequent period if the option lapses without being exercised, the Minister will in respect
of the discovery to which that notice relates exempt TPDC from the requirements of
Section 32 (2) of the Act.

Where pursuant to sub-article (c) of this Article, Contractor has surrendered its rights and
been relieved of its obligations in respect of any Block or Blocks in which the discovery is
located, notwithstanding that the said Block or Blocks continue to be subject to the
Exploration Licence referred to in sub-article (b) of Article 3, the said Block or Blocks shall
not for the purpose of this Agreement, constitute part of the Contract Area.

Where Contractor, pursuant to sub-article (a) of this Article, has informed TPDC that, in its
opinion the discovery is of potential commercial interest, Contractor shall, as soon as
practicable thereafter, submit to TPDC, for the consideration of the Advisory Committee,
its proposals for an appraisal programme to meet the requirements of Section 32 (2) of the
Act.

Subject to Article 13(b) where,

(i) the Advisory Committee has agreed on an appraisal programme submitted by
Contractor as aforesaid or on a revision thereof; and
(ii) a Location has been declared;

the Minister may, to the extent necessary, extend the period within which an application
may be made by TPDC for a Development Licence, if TPDC at the request of the
Contractor applies on that behalf, for a period of two (2) years, so as to ensure that the
appraisal programme can be carried out and the results thereof assessed before the said
period expires.

Where Contractor has requested TPDC to make application for a Development Licence, the
proposals accompanying such application, pursuant to paragraph (a) of Section 36 of the
Act, shall:

(i) be drawn up by Contractor after consultation with TPDC;

(ii) be designed to ensure the recovery of the maximum quantity of Petroleum from the
Development Area which the economics of the development shall justify;

(iii) include evidence that Contractor has undertaken an Environmental Impact
Assessment study and obtained the necessary approvals; and

(iv) be incompliance with Good Oilfield Practices

23
@)

@)

(k)

Where a Location has been declared, the Minister will not, without the prior agreement
between TPDC and Contractor, give any direction to TPDC, pursuant to Section 34(1) of
the Act, provided however that, if the application is made for a Development Licence in
respect of any Block or Blocks within that Location, nothing in this sub-article shall be
construed as limiting the scope of any notice which the Minister may give to TPDC
pursuant to Section 37(2) of the Act.

Where the Exploration Licence is due to expire during the above mentioned period allowed
by the Minister for application for a Development Licence under Article 8(g), or, in the
case of Non-Associated Natural Gas, under Article 13(b), then the Minister shall prior to
the expiry of the Exploration Licence grant to TPDC for such period, a new Exploration
Licence on the requisite terms as may be appropriate to enable TPDC to apply, upon
request of Contractor, for a Development Licence related to the Blocks forming the
previous Location as per Article 8(g) or, in the case of Non-Associated Natural Gas, Article
13(b).

Where TPDC, upon request of Contractor, makes an application for a Development Licence
as per Article 8(j) above, in respect of a Block or Blocks forming the previous Location as
per Article 8(g) or, in the case of Non-Associated Natural Gas, Article 13(b), then the
Minister shall grant, on such conditions as are necessary to give effect to the application for
the Licence, the Development Licence applied for.

24
ARTICLE 9: JOINT OPERATIONS

(a) Save as provided in sub-article (b) and sub-article (c) (iii) of this Article, Contractor shall bear
and pay all Contract Expenses incurred in carrying out Petroleum Operations hereunder, and
Contractor shall recover such expenses only from the Petroleum to which it is entitled as
hereinafter provided in Article 11.

(b)

(c)

(i) Participating Interest by TPDC:
OIL or GAS
TPDC may at any time, by notice in writing to Contractor, elect to contribute in
participating interest of not less than twenty five percent (25%) of Contract Expenses

otl

er than Exploration Expenses (such Exploration Expenses to include expenses in

respect of an Appraisal Programme) incurred in the first and every subsequent
Development Area from the date such notice is rendered.

(i) WI

ere TPDC does elect to participate in the development of a discovery, TPDC shall

pay its share of Contract Expenses.

(iii) If
witl

TPDC fails to pay its share of Contract Expenses and such failure is not rectified
in a period of thirty (30) days after receipt of a written notice of such failure from the

Contractor, the Contractor shall advance by way of loan up to 100% of unpaid amount of
TPDC’s share of Contract Expenses. Such Contract Expenses shall bear interest at a rate
of LIBOR plus two percent (2 %) and will be recovered on a preferential basis from

TPDC’s Share of Profit Oil/Gas.

Joint operations shall be conducted hereunder in accordance with the terms and conditions of
a mutually acceptable form of Operating Agreement to be concluded between TPDC and the
Contractor immediately following the first notice given to Contractor by TPDC, pursuant to
sub-paragraph (i) of this sub-Article. The operating Agreement aforesaid will include
provisions to give effect to the following principles:

@)

(ii)

(iii)

Contractor shall be the sole Operator of the Joint Operations under properly defined
rights and obligations and will carry out all operations pursuant to work
programmes and budgets approved by a Joint Operating Committee. The parties
may review at any time the Operatorship of the Joint Operations;

A Joint Operating Committee shall be established on which TPDC and Contractor
shall be equally represented. The representatives aforesaid shall have voting rights
proportional to the participating interests of each Contractor entity on the Joint
Operating Committee on all matters. Except as otherwise expressly provided for in
this Agreement, all decisions, approvals and other actions of the Joint Operating
Committee on all proposals coming before it shall be decided by affirmative vote of
two (2) or more non-Affiliated Parties holding an aggregate not less than sixty five
percent (65%) of all Participating Interests (“Pass Mark Vote”); except for decisions
relating to TPDC participation in any exploration and appraisal cash calls as a co-
venturer as per Article 9(b) and 9(c)(iii). In case of disagreement, a third party
expert, who shall be mutually agreed upon and selected, will resolve the
disagreement and his decision shall be final and binding on the parties to the
disagreement.

TPDC shall be liable to contribute the Participating Interests (as contained in
Article 9(b)(i)) of the Contract Expenses other than Exploration Expenses (such
Exploration Expenses to include expenses in respect of an appraisal programme) of

25
(iv)

(vy)

(vi)

Joint Operations in all Development Areas in respect of which TPDC has elected to
participate. The balance of such expenses shall be contributed by the Contractor.

The contributions aforesaid shall be in such major convertible currencies as may be
required from time to time by the Operator for the Joint Operations approved by the
Joint Operating Committee but (if there exist expenditures in Tanzanian Shillings),
TPDC shall have preference for payment in such Tanzanian Shillings and such
amounts will count towards the total contribution which TPDC is obliged to make
in respect of its share in Joint Operations.

Failure by any party to meet calls for funds within the time limits agreed shall result
in liability for interest on the unpaid amounts for the period that such amounts
remain unpaid at LIBOR + 2%.

If, after the election allowed in paragraph 10(b), TPDC fails to pay its share of
Development and/or Production Expenditures and such failure is not rectified within
a period of thirty (30) days after receipt of written notice thereof from the Operator,
TPDC shall be deemed to have elected on the date of receipt of the notice to have
agreed with the Contractor entities that they shall carry TPDC’s share of such
expenditures, and the Contractor entities shall pay any of TPDC’s unpaid
expenditures before the date of the deemed election and also TPDC’s share of any
expenditures incurred after the date of the deemed election_recovering such
expenditures in accordance with Article 10(c)(v)(b). Notwithstanding the above
procedure, if, during the above mentioned thirty (30) days period to rectify the
failure to pay, TPDC notifies the Operator that it has provided to rectify such failure
to pay in a period not greater than thirty (30) days from such TPDC's notification to
Operator, then, the carry from Contractor's entities shall not be triggered unless such
notification is not done during this thirty (30) days period. For avoidance of doubt
any amounts not remedied other than by the carry procedure herein established are
subject to paragraph (iv) above from the date of failure to pay until the date such
failure to pay is finally rectified. The Contractor entities shall have the right to
recover such expenditures out of the TPDC’s Cost Oil as defined in Article 12(b) (i).

26
(a)

(b)

ARTICLE 10: ANNUAL CHARGES

The annual charge in respect of which the Contractor is obliged to disburse to TPDC,
pursuant to Article 3(d) (v) hereof in respect of the said Exploration Licence, shall be an
equivalent amount in Tanzania shillings calculated by charging the following amounts for
every square kilometer of the Contract Area retained:

Period US $/sq km
Initial Exploration Period 4
First Extension Period 8
Second Extension Period 16

The annual charge in respect of a Development Licence granted to TPDC, for which
application was made at the request of the Contractor, shall be US$ 200 per sq. km.

The sum in United States dollars referred to in paragraph (a) above shall be adjusted
annually by dividing the sum by the following factor I, where:

1=C/D
and where:

Cc is the United States Industrial Goods Producer Price Index (USIGPPI) as reported
for the first time in monthly publication “International Financial Statistics” of the
International Monetary Fund (IMF) in the section “Prices, Production,
Employment” for the Month during which the Exploration Licence is first issued to
TPDC hereunder.

D is the USIGPPI as reported for the first time in the aforesaid IMF publication for
the Month in which the first and any subsequent anniversary of the date on which
the Exploration Licence was first issued falls.

For the purpose of this Article 10, and Articles S(f) and 18(c), in the event that the

USIGPPI ceases to be published the parties to this agreement shall agree on an appropriate
replacement index.

27
(a)

(b)

(c)

(d)

(e)

cc)

ARTICLE 11: RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING

Where a company has more than one exploration licence within a Contract Area (prior to
any relinquishments) there shall be no “ring fencing” of Exploration or Development
Licences in such Contract Area. Provided that, in respect of Development Area falling
within the Contract Area (prior to any relinquishments), Contract Expenses in other
Licence Area or Block(s) within the Contract Area (prior to any relinquishments) may only
be recoverable from petroleum revenues from such Development area to the extent that
were incurred prior to commencement of Petroleum production from such Development
Area.

Royalty as provided for in Article 14(c) shall be charged first on total production from the
Contract Area. The Royalty shall be reckoned at the well head before recovery of costs.

Subject to sub-article (b) and (e) of this Article and sub-article (a) of Article 13, all
Contract Expenses incurred by the Contractor and, where Joint Operations have been
established by TPDC shall be recovered from a volume of Crude Oil“ and/or “Natural Gas”
or “Gas” (hereinafter referred to as “Cost Oil” and/or “Cost Gas”) produced and saved
from the Contract Area and limited in any Calendar Year to an amount not exceeding fifty
per cent (50%) of remaining total Crude Oil /Natural Gas production from the Contract
Area in the onshore/shelf areas

Contract Expenses which, pursuant to the provision of Annex D, may be_ recovered from
Cost Oil and/or Cost Gas are hereinafter referred to as “Recoverable Contract Expenses”.
Such expenses may be recovered as from the date they have been incurred. To the extent
that, in any Calendar Year, the Recoverable Contract Expenses exceed the Cost Oil and/or
Cost Gas available under Article 11 (c), the un-recovered excess shall be carried forward
for recovery in the next succeeding Calendar Year and, to the extent not then recovered, in
the subsequent Year or Years.

Where, additionally, Joint Operations have been established:

(i) No Contract Expenses incurred by TPDC shall be recovered from the Cost Oil
and/or Cost Gas unless there is production from a Development Area in respect
of which there are Joint Operations;

(ii) | The available Cost Oil and/or Cost Gas shall be applied first to recover Operating
Expenses, and the Contractor and TPDC shall be entitled to recover such Expenses
in proportion to their individual cumulative un-recovered Operating Expenses. After
recovery of Operating Expenses any excess Cost Oil and/or Cost Gas available for
distribution shall be applied to recover Exploration Expenses. After recovery of
Operating Expenses and Exploration Expenses any excess Cost Oil and/or Cost Gas
available for distribution shall be applied, and the Contractor and TPDC shall be
entitled to recover such expenses in proportion to their individual cumulative un-
recovered Development Expenses. Any un-recovered Contract Expenses shall be
recovered out of the Cost Oil and/or Cost Gas available in the next succeeding
Calendar Year or Years in the same manner as set out herein.

Subject to the limitations set out in sub-article (c) of this Article, the quantity of Cost Oil
and/or Cost Gas which the Contractor and, if Joint Operations have been established, TPDC

28
(g)

actually require and shall be entitled to in any Calendar Year will be established on the
basis of the average fair market price per barrel determined in accordance with Article 12

herein.

@@)

Profit Oil: For the purpose of sharing profit oil/gas between the Contractor and
TPDC, the balance of Crude Oil available in any Year after Recoverable Contract
Expenses have been recovered to the extent and in the manner aforesaid (hereinafter
referred to as “Profit Oil /Gas”), total Crude Oil/Natural Gas production from the
Contract Area shall be divided based on the following tranches:

Tranches of daily total production rates (barrels of oil per day, BOPD) in the
Contract Area in the onshore and shelf areas

(Mb)

0- 12,499
12,500- 24,999
25,000- 49,999
50,000- 99,999
100,000 and above

Profit Gas: For the purpose of sharing profit gas between the Contractor and TPDC,
the balance of Natural Gas available in any Year after Recoverable Contract
Expenses have been recovered to the extent and in the manner aforesaid (hereinafter
referred to as “Profit Gas”), total Natural Gas production from the Contract Area
shall be divided based on the following tranches:

Tranches of daily total production rates (million standard cubic feet of gas per day,
MMSCFGPD) in the Contract Area in the onshore and shelf areas

(ii)

(iii)

0 - 19.99
20 - 39.99
40 - 59.99
60 - 79.99
80 99.99
100 and above

The tranches of daily total production referred to in this Article 11 and also in
Article 9 herein shall be specified in terms of average daily total production rates.
The average daily production rates shall be determined for each Calendar Quarter
and shall be calculated by dividing the total quantity of Crude Oil and/or Cost Gas
produced and saved from the Contract Area during any Quarter by the total number
of days during which Crude Oil and/or Cost Gas was produced in such Quarter.
The quantity of Cost Oil and/or Cost Gas required to satisfy Recoverable Contract
Expenses in any Year shall be allocated to each of the applicable tranches of daily
total production in the same proportion as the total production in each tranche of
daily total production bears to total production from the Contract Area.

If there are no Joint Operations, after allocation of Recoverable Contract Expenses
in accordance with sub-article (f) (iii) of this Article, the resulting Profit Oil in each
tranche of daily total production shall be shared as follows:

29
@

@)

Tranches of daily total Production TPDC Share ABC Share Contractor
(BOPD) rates in the of Profit Oil of Profit Oil
Contract Area

0-12,499 70% 30%
12,500- 24,999 75% 25%
25,000- 49,999 80% 20%
50,000- 99,999 85% 15%
Above 100,000 90% 10%

(ii) If there are no Joint Operations, after allocation of Recoverable Contract Expenses
in accordance with sub-article (f) (iii) of this Article, the resulting Profit Gas in each
tranche of daily total production shall be shared as follows:

Tranches of daily total Production TPDC Share ABC Share Contractor
(MMSCFGPD) rates in the Contract Area _ of Profit Gas of Profit Gas
0 - 19.99 60% 40%
20 - 39.99 65% 35%
40 - 59.99 70% 30%
60 - 79.99 75% 25%
80 99.99 80% 20%
100 and above 85% 15%

If there are Joint Operations in all Development Areas, TPDC’s share of Profit Oil/Gas
indicated in sub-article (h) of this Article relative to each tranche of daily total production
shall be increased by the number of percentage points obtained by multiplying TPDC’s
working interest of not less than twenty five (25%) per cent in accordance with Article 9 (b)
by the share of the Contractor’s Profit Oil/Gas indicated in sub-article (h) (i) and (ii)
respectively of this Article relative to such increment of Profit Oil/Gas, and the
Contractor’s share shall be reduced accordingly. However, where TPDC has elected
pursuant to Article 9 (b) not to participate in Joint Operations in all Development Areas, the
increase in TPDC’s share of Profit Oil/Gas shall be the result of the above calculation
multiplied by the ratio of total production from Joint Operations over total production in the
Contract Area during each Year.

With respect to this Article 11, Cost Oil and/or Cost Gas and Profit Oil and/or Profit Gas
calculations shall be done for each Calendar Quarter and the Crude Oil/Natural Gas
provisionally shared accordingly. To the extent that actual quantities, expenses and prices
are not known, provisional estimates of such data based on the approved Work Program,
budget and any other relevant documentation or information shall be used. Within sixty
(60) days of the end of each Calendar Year a final calculation of Cost Oil and/or Cost Gas
and Profit Oil and/or Profit Gas based on actual Crude Oil/Natural Gas quantities, prices
and recoverable costs and expenses in respect of that Calendar Year shall be prepared and
any necessary adjustments to the Crude Oil/Natural Gas sharing shall be agreed upon
between the Contractor and TPDC and made as soon as is practicable.

30
(k) Subject to Article 17(d), the Contractor will be free to export any Petroleum received by
Contractor pursuant to Article 11 and 13 of this Agreement and to retain the proceeds of the
sale of such Petroleum outside the United Republic of Tanzania.

31
(a)

ARTICLE 12: VALUATION OF CRUDE OIL

The parties hereby agree that Tanzanian Crude Oil produced and saved from the Contract
Area shall be sold or otherwise disposed of at competitive international market prices. The
average fair market price of Tanzanian Crude Oil marketed in any Calendar Quarter shall,
for the purpose of giving effect to this Agreement, be determined as follows:

(1) as soon as possible after the end of each Calendar Quarter in which Crude Oil has
been produced from any Development Area pursuant to this Agreement an average
price (in terms of US$ per barrel FOB the Contractor’s actual loading point for
export from the United Republic of Tanzania) for each separate volume of Crude
Oil of the same gravity, sulphur and metal content, pour point, product yield and
other relevant characteristics (“quality”) shall be determined in respect of
production during that Calendar Quarter. It is understood that production from
different Development Areas may be of differing quality and that separate average
prices may accordingly be appropriate for any Calendar Quarter in respect of
production for each Area, in which event the overall price applicable to production
from the Contract Area shall be determined by taking the arithmetic weighted
average (weighted by volume) of all such prices separately determined;

(2) the prices aforesaid shall be determined on the basis of international fair market
value as follows:

(i) in the event that 50% or more of the total volume of sales made by the
Contractor during the Calendar Quarter of Crude Oil of a given quality
produced and saved hereunder have been third party arms length sales
transacted in foreign exchange (hereinafter referred to as “Third Party
Sales”), the fair market valuation for all Crude Oil of that quality will be
taken to be the simple arithmetic average price actually realized in such
Third Party Sales. This will be calculated by dividing the total receipts from
all Third Party Sales by the total number of Barrels of Crude Oil sold in such
sales;

(ii) subject to sub-paragraph (3) below, in the event that less than 50% of the
total volume of sales made by the Contractor during the Calendar Quarter of
Crude Oil of a given quality produced and saved hereunder have been Third
Party Sales, the fair market valuation for all Crude Oil of that quality will be
determined by the arithmetic weighted average of:

(A) the simple arithmetic average price actually realized in the Third Party
Sales during the Calendar Quarter of such Crude Oil produced and
saved hereunder, if any, calculated by dividing the total receipts from
all Third Party Sales by the total number of Barrels of Crude Oil sold
in such sales;

and

(B) the simple arithmetic average price per Barrel at which a selection of
major competitive crude oils of generally similar quality to that of
Tanzanian Crude Oil produced hereunder and crude of sufficient
liquidity daily traded in sufficient quantities (above 0.1 million barrels

32
(b)

G3)

a day) which are listed and published in Platt Oilgram) were sold in
international markets during the same period; the prices of the crude
oils used for reference will be adjusted for differences in quality,
quantity, transportation costs, delivery time, payment and other
contract terms.

The selected crude oils will be agreed between the Contractor and
TPDC, in consultation with the Government in advance for each
Calendar year and in making the selection preference will be given to
those crude oils of similar quality to Tanzanian Crude Oil which are
produced in Africa or the Middle East and are regularly sold in the
same markets as Tanzanian Crude Oil is normally sold.

The arithmetic weighted average aforesaid will be determined by the
percentage volume of sales of Tanzanian Crude Oil by Contractor that
are, (A), and that are not, (B) as the case may be, Third Party Sales
during the Calendar Quarter in question.

(iii) all such prices will be adjusted to FOB the Contractor’s actual loading point

for export from the United Republic of Tanzania;

(iv) for the purposes of this Article, Third Party Sales of Crude Oil made by the
Contractor shall include any third party arms length sales made by the
Contractor on Government’s behalf pursuant to Article 17 herein but shall
exclude:

(A)

(B)

Sales, whether direct or indirect through brokers or otherwise, of
any seller to any Affiliate of such seller.

Crude Oil exchanges, barter deals or restricted or distress
transactions, and more generally any Crude Oil transaction which is
motivated in whole or in part by considerations other than the usual
economic incentives for commercial arms length crude oil sales.

In the event that less than 50% of the total volume of sales by the Contractor during
the Calendar Quarter of Crude Oil/Natural Gas of a given quality produced and
saved hereunder have been Third Party Sales, the Contractor shall promptly notify
Government and TPDC of the applicable percentage and respective volumes and
prices realized. Government and TPDC shall have the right to elect for the fair
market valuation for all Crude Oil/Natural Gas of that quality to be determined for
that Quarter in accordance with sub-article 12 (a) 2 (i) of this Article. If Government
and TPDC so elect, they will notify the Contractor in writing within 14 days of
receipt of the original notification from the Contractor, and the fair market valuation
of the aforesaid Crude Oil shall be determined accordingly. If Government and
TPDC do not so elect then the fair market valuation shall be determined in
accordance with sub-article 12(a) (2) (ii) of this Article.

The Contractor shall be responsible for establishing the relevant average prices for Crude
Oil in accordance with this Article 12, and such prices shall be subject to agreement by
TPDC before they shall be accepted as having been finally determined. The Contractor
shall provide TPDC with all relevant material in order that it can satisfy itself that the

33
(c)

(d)

average price determined by the Contractor is fair. If the parties fail to agree on the average
price for any Calendar Quarter within thirty (30) days following the end of such Quarter
then the calculation of the relevant average price shall be referred to a sole expert appointed
pursuant to sub-article (d) of this Article. The sole expert’s determination shall be final and
binding.

During the Calendar year in which production from the Contract Area commences, the
parties will meet in order to establish a provisional selection of the major competitive crude
oils and an appropriate mechanism for the purposes of giving effect to sub-article 12(a)
(2)qi) (B) of this Article. The selection of crude oils will be reviewed annually and
modified if necessary.

In the event of any difference or dispute between the Contractor and Government or TPDC
concerning selection of the major competitive crude oils, or more generally about the
manner in which the prices are determined according to the provisions of this Article 12,
the matter or matters in issue shall finally be resolved by a sole expert appointed by
agreement between the parties or, in the absence of such agreement, by the British Energy
Institute (formerly British Institute of Petroleum). The costs of the expert shall be shared
equally between the Contractor on the one hand and the Government and TPDC on the
other hand.

34
(a)

(b)

(c)

ARTICLE 13: NATURAL GAS

Where Contractor has informed TPDC that Non-Associated Natural Gas discovered in the
Contract Area is of potential commercial interest, the Contractor shall, as soon as possible
but in any case not exceeding thirty days (30) submit to TPDC, for the consideration of the
Advisory Committee, its proposals for an appraisal programme to meet the requirements of
Section 32 (2) of the Act. After completion by the Contractor of an appraisal program, the
parties shall meet together with a view to reaching an agreement on the development,
production, processing and sale of such gas.

For the purpose of the aforesaid, the parties undertake to negotiate in good faith and in
doing so will seek to give effect to the following principles:

(i) all Contract Expenses directly attributed to the discovery and production of such gas
shall be recovered from part thereof and the remainder of the gas shared between the
Contractor and TPDC as far as possible in accordance with the scheme for cost
recovery and sharing of Profit Oil/Gas set out in Article 11; and

(ii) to the extent that market conditions permit, gas will be valued for cost recovery and
sold for processing or export at prices which will give to the Contractor a fair return
on its investment.

Where:-
(i) Non-Associated Natural Gas has been discovered in the Contract Area, and
(ii) a Location has been declared in respect of a Block or Blocks in which such
discovery is located, and
(iii) the parties agree that the Non-Associated Gas discovered by the Contractor exists
in the Contract Area in quantities sufficient to justify consideration of an export
scheme,

the Minister will, if TPDC at the request of the Contractor applies in that behalf, extend for
a reasonable time, not to exceed three (3) years, the period within which TPDC may apply
for a Development Licence over a Block or Blocks within that Location.

Subject to the provisions of the Act, Natural Gas associated with Crude Oil and not used in
Petroleum Operations may be flared only if the use thereof is uneconomic. However, TPDC
may elect to offtake, free of charge, at the wellhead or gas oil separator and use for
domestic requirements such Natural Gas that would otherwise be flared, provided that all
costs associated with TPDC’s utilization of the Natural Gas be borne by TPDC. It is
understood that such offtake should not be detrimental to the prompt conduct of oil field
operations according to Good Oilfield Practices.

35
(a)

(b)

(c)

ARTICLE 14: TAXATION AND ROYALTY

The Contractor shall be subject to Tanzanian taxes on income derived from Petroleum
Operations hereunder, as provided for under the provisions of the Income Tax Act, 2004.

In addition to taxes paid in accordance with sub-article (a) above the Contractor or its
shareholders in respect of income derived from Petroleum Operations hereunder or in
respect of any property held or thing done for any purpose authorised or contemplated
hereunder shall be further taxed as follows:

(i) subject to the provisions of Article 20, import duties at the rates specified from time
to time in the First Schedule to the East African Customs Union Protocol;

(ii) taxes, duties, fees or other imposts for specific services rendered on request or to the
public or commercial enterprises generally and rent due to the Government in
respect of any land rights granted or assigned to the Contractor;

(iii) | local Government rates or taxes not in excess of those generally applicable in the
United Republic of Tanzania; and

(iv) stamp duties, registration fees, licence fees and any other tax, duty, fee or other

impost of a minor nature.

TPDC on behalf of itself and the Contractor shall discharge the obligation to pay Royalty
under Section 81 of the Act in respect of petroleum obtained from the Contract Area, by
delivering to the Government 12.5% of total Crude Oil/Natural Gas production (prior to
Cost Oil and/or Cost Gas recovery) at such location as the Minister may direct and the
Government may require TPDC to dispose of such royalty otherwise to be delivered to the
Government in such manner as the Government may direct.

36
(a)

(b)

ARTICLE 15: ADDITIONAL PROFITS TAX

Contractor shall be subject to an Additional Profits Tax (hereinafter referred to as "APT")
that shall be calculated on a Development Area basis in accordance with the provisions of
this Article 16. APT will be calculated for each Calendar Year and will vary with the real
rate of return earned by Contractor on the net cash flow from the Development Area in
question. If, for any Development Area, either:

(i) the "first accumulated net cash position" (as calculated in the manner set out
hereafter and a sample calculation methodology shown in Annex "E" and
hereinafter referred to as the "FANCP");

or

(ii) each of the FANCP and the "second accumulated net cash position" (as calculated

in the manner set out hereafter and a sample hereinafter and referred to as the
"SANCP")

is a positive amount, then the APT from the Development Area in question for any
Calendar Year shall be either, in case (i): twenty five percent (25%) of the FANCP for that
Year, or in case (ii): the aggregate of twenty five percent (25%) of the FANCP for that
Year and thirty five percent (35%) of the SANCP for that Year. If in any Year the FANCP
or the SANCP is a negative amount then no APT shall be due with reference to that
FANCP or SANCP.

The FANCP on any Development Area for any Calendar Year shall be calculated
according to the following formula:

FANCP = A(100%+B)+C where:

"A" equals the FANCP denominated in US dollars at the end of the Calendar Year
preceding the Calendar Year for which the calculation is being made

"B" — equals twenty percent (20%) plus the percentage change, for the Calendar Year for
which the calculation is being made, in the annual average level of the United
Stated Industrial Goods Producer Price Index (USIGPPI) as reported for the first
time in the monthly publication "International Financial Statistics" of the
International Monetary Fund (IMF) in the section "Prices, Production,
Employment".

"Cc" — equals the net cash position denominated in US dollars (which may be a positive or
negative amount) for the Calendar Year for which the calculation is being made,
calculated as follows:

(i) Contractor's share of Cost Oil and Profit Oil for that Calendar Year valued in

accordance with Article 13 hereof and allocated to the Development Area in
question in accordance with the provisions of Annex " D" to this Agreement

37
(c)

(d)

(e)

cc)

(g)

plus

(ii) Contractor's share of all credits to the accounts under this Agreement in respect of
the Calendar Year, calculated and allocated to the Development Area in question in
accordance with the provisions of Annex “D" to this Agreement

minus

(iii) | Contractor's share of all charges to the accounts under this Agreement in respect of
that Calendar Year, calculated and allocated to the Development Area in question in
accordance with the provisions of Annex "D" to this Agreement, except that for this
purpose Contractor's share of charges shall not include any amounts in respect of
interest on loans obtained for the purpose of carrying out Petroleum Operations.

The SANCP on any Development Area for any Calendar Year shall be calculated
according to the same formula given under sub-article (b) above except that:

"A" equals the SANCP denominated in US dollars at the end of the Calendar Year
preceding the Calendar Year for which the calculation is being made,

"B" equals thirty percent (30%) plus the percentage change, for the Calendar Year for
which the calculation is being made, in the annual average level the USIGPPI as
reported for the first time in the monthly publication "International Financial
Statistics" of the IMF in the section "Prices, Production, Employment".

To the amount calculated under (iii) in the definition of "C" is sub-article (b) above shall be
added any Additional Profits Tax which would be payable from the Development Area if
reference were made hereunder only to the FANCP.

If for any Calendar Year the FANCP is positive amount, the FANCP at the end of that
Calendar year shall be deemed to be zero for the purpose of calculating the FANCP for the
subsequent Calendar Year.

If for any Calendar Year the SANCP is a positive amount, the SANCP at the end of that
Calendar Year shall be deemed to be zero for the purpose of calculating the SANCP for the
subsequent Calendar Year.

Contractor shall maintain proper records and books of accounts in accordance with the
provisions of Annex "D" enabling the calculations described in this Article 16 to be
performed. From the Effective Date Contractor shall maintain and submit to the
Government annually, or more frequently if so requested, a statement of the FANCP and
SANCP.

The APT due, if any, shall be paid in cash at such time and in such manner as the
Commissioner of Income Tax may reasonably require.

38
(a)

(b)

(c)

(d)

ARTICLE 16: | REPORTING, INSPECTION AND CONFIDENTIALITY

The Contractor shall prepare and, at all times while this Agreement is in force, maintain
accurate and current records of its operations in the Contract Area.

The Contractor shall save and keep for a reasonable period of time a representative portion
of each sample of cores, cuttings and fluids taken from drilling wells, to be disposed of or
forwarded to the Government or its representative in a manner directed by TPDC. All
samples acquired by the Contractor for its own purpose shall be considered available for
inspection at any reasonable time by the Government or its representative. Any such
samples which the Contractor has kept for a period of twelve (12) months with the full
knowledge of TPDC without receipt of instruction to forward the same to TPDC,
Government or its representative may be disposed of by the Contractor at is discretion,
provided TPDC has been given prior notice of not less than thirty (30) days of the
Contractor’s intention to do so and given the opportunity to take such samples.

Notwithstanding sub-article (b) of this Article, the Contractor shall be freely permitted to
export samples for purposes of investigation in laboratories abroad. Originals of records
may be exported provided at least one copy has been submitted to TPDC.

@)

(ii)

(iii)

TPDC, through its duly appointed representatives, shall be entitled to monitor the
Petroleum Operations conducted by the Contractor hereunder and at all reasonable
times to inspect all assets, records and data kept by the Contractor relating to such
operations.
The Contractor shall provide TPDC promptly with copies of any and all data
(including, but not limited to geological and geophysical reports, logs and well
surveys), information and interpretations of such data and information obtained by
tl
S|

e Contractor in the course of carrying out Petroleum Operations hereunder. All
uch data, information and interpretations, as well as cores and cuttings taken from
rilling wells, shall be the property of Government and, save as provided in sub-
articles (b), (c) and (d) of this Article, the same may not be published, reproduced or
otherwise dealt with by the Contractor without the prior written consent of
Government or TPDC, which consent shall not be unreasonably withheld or
lelayed.

All data and information and every interpretation thereof provided by the Contractor
to TPDC shall, so long as it relates to an area which is a part of the Contract Area,
be treated as confidential and each of the parties hereto undertakes not to disclose
the same to any other person without the prior written consent of the other parties.
However, such data, information and interpretations may be disclosed to affiliate
companies or contractors carrying out any part of the Petroleum Operations and to
advisers of TPDC and Government who will treat as confidential all that is disclosed
to them and undertake not to disclose the same to any other person without the
written consent of the Contractor and TPDC. Notwithstanding what is provided in
this sub-article (d) (ili) of this Article, the Minister may, using such data,
information and reports supplied by the Contractor, publish summaries of data,
information and reports from geophysical surveys and exploration wells, including
lithological groups, classification boundaries and hydrocarbon zones:

(A) in the case of discovery wells, five (5) years after completion of drilling;
and

39
(e)

cc)

(B) inal

ny other case, at any time.

For purposes of this sub-article, a discovery well means a well in which a substantial
Petroleum accumulation has been encountered.

The Contractor undertakes not to disclose to third parties any data, information or any
interpretation thereof which relates to an area which has ceased to be part of the Contract

Area for a period

of four (4) years from the date on which the area to which such data,

information or any interpretation thereof relates ceased to be part of the Contract Area or
from the date on which this Agreement expires or is terminated, whichever occurs first.
However, where during the aforesaid period the Contractor carries on Petroleum Operations
in the Contract Area, such data, information and interpretations may be disclosed by

Contractor to:

(i) Subcontractors, Affiliates, assignees, auditors, financial consultants or legal
advisers, provided that such disclosures are required for effective performances of
the aforementioned recipients’ duties related to Petroleum Operations;

(ii) — comply wit

statutory obligation or the requirements of any governmental agency or

the rules of a stock exchange on which a Party’s stock is publicly traded in which

case the dis
prior to suc!

closing Party will notify the other Parties of any information so disclosed
disclosure;

(iii) financial institutions involved in the provision of finance for the Petroleum

Operations

hereunder provided, in all such cases, that the recipients of such data and

information agree in writing to keep such data and the information strictly

confidential;

and

(iv) a third party for the purpose of negotiating an assignment of interest hereunder
provided such third party executes an undertaking to keep the information disclosed

confidential.

Any public disclo:

sure regarding the interpretation of information acquired in Petroleum

Operations shall not be made without the Government’s consent.

40
(a)

(b)

(c)

(d)

(e)

ARTICLE 17: LIFTING, MARKETING AND DOMESTIC SUPPLY
OBLIGATION

The quantity of production to which TPDC is entitled, pursuant to Article 11 herein, shall
be delivered to TPDC or its nominee at the Delivery Point, at which title in production will
pass to TPDC or its nominee subject to the terms of the agreement referred to in sub-article
(b) of this Article. TPDC shall be responsible for costs associated with its lifting
entitlement after the Delivery Point. The Contractor, and in the event of Joint Operations,
TPDC, shall be responsible for all costs prior to the Delivery Point.

Within six months after the Minister’s approval of a development plan, the Contractor shall
propose to TPDC an offtake procedure to govern the method whereby the parties will
nominate and lift their respective shares of Crude Oil/Natural Gas. The details of such
procedure shall be discussed and agreed upon between TPDC and the Contractor for the
Minister’s approval. The major principles of such procedure shall include the following:

(i) lifting by the parties shall be carried out so as to avoid interference with Petroleum
Operations;
(ii) lifting rights and schedules will be subject to operations tolerances and constraints

so that each party shall be entitled to lift full cargo loads;

(iii) | within reasonable limits and subject to future correction of imbalances, each party
may lift more or less than its lifting entitlement so as to allow the lifting of full
cargo loads; and

(iv) in general, priority for lifting shall be given to the party having the greatest unlifted
lifting entitlement.

The Contractor shall, if requested by the Minister with at least three (3) months advance
notice, market abroad on competitive terms all or part of TPDC’s lifting entitlement subject
to payment by TPDC of direct costs normally borne by a seller in such transactions as may
be agreed by TPDC but excluding any commission or marketing fee in respect of such
service.

TPDC shall use its share of production from all Crude Oil/Natural Gas production in the
United Republic of Tanzania to meet the requirements of the domestic market of the United
Republic of Tanzania. If there is domestic demand in excess of TPDC’s total entitlement,
then the Contractor may be required to sell Crude Oil/Natural Gas in the United Republic
of Tanzania on a pro rata basis with other producers in the United Republic of Tanzania
(except TPDC) according to the quantity of Crude Oil/Natural Gas of each producer. TPDC
shall give the Contractor at least three (3) months notice in advance of said requirements
and the term of the supply will be on an annual basis. The volume of Crude Oil/Natural
Gas which TPDC may require Contractor to sell to meet the requirements of the domestic
market shall not exceed Contractor’s share of Profit Oil /Gas.

Crude Oil/Natural Gas sold pursuant to sub-article (d) above shall be paid for in foreign
exchange at a price determined in accordance with Article 12 of this Agreement.

41
ARTICLE 18: TANZANIAN RESOURCES

The Contractor shall:

(a)

(b)

(c)

(d)

(e)

()

(g)

(h)

give preference to the purchase of Tanzanian goods, services and materials provided such
goods and materials are of an acceptable quality and are available on a timely basis in the
quantity required at competitive prices and terms;

make maximum use of Tanzanian service companies, where services of comparable
standards with those obtained elsewhere are available from such contractors at competitive
prices and on competitive terms;

establish with TPDC the appropriate tender procedures governed by Tanzanian laws to give
effect to this Article 17;

ensure that provisions in terms of sub-articles (a) to (c) of this Article are contained in
contracts between Contractor and its subcontractors.

Contractor shall maximize to the satisfaction of Minister the level of usage of local goods
and services, businesses, financing and the employment of nationals of the United Republic
of Tanzania.

Contractor shall ensure that sub-contracts are scoped, as far as it is economically feasible
and practical to match the capability (time, finance and manpower) of Local Enterprises
and shall manage the risk to allow their participation.

Contractor shall provide to TPDC together with the annual work programme and budgets
required under Articles 5 and 6 a list of all projects to be undertaken as well as all goods
and services that are required for the conduct of Petroleum Operations. TPDC and
Contractor shall agree on a list of those projects and goods and services which shall be
published in at least two local newspapers and on the TPDC’s website.

Contractor shall give equal treatment to Local Enterprises by ensuring access to all tender

invitations and by including high weighting on local value added in the tender evaluation
criteria.

42
(a)

(b)

(c)

(d)

(e)

ARTICLE 19: EMPLOYMENT, TRAINING AND TRANSFER OF
TECHNOLOGY

Subject to the requirement of any law relating to immigration, the Government shall
provide the necessary work permits and other approvals required for the employment of
expatriate personnel by the Contractor in the United Republic of Tanzania for the purposes
of this Agreement. TPDC shall assist the Contractor in that regard.

Without prejudice to Article 17, in the conduct of the Petroleum Operations, the Contractor
shall employ Tanzanian citizens having appropriate qualifications to the maximum extent
possible. In this connection the Contractor shall, in consultation with Government and
TPDC, propose and carry out an effective training and employment program for Tanzanian
employees in each phase and level of operations, taking into account the requirements and
need to maintain reasonable international standards of efficiency in the conduct of the
Petroleum Operations. Such employees may be trained in the United Republic of Tanzania
or abroad as required by the training programmes prepared by the Contractor.

During each year of the term of the Exploration Licence or any renewal thereof the
Contractor shall spend a minimum sum of one hundred and fifty thousand United States
dollars (US$ 150,000) adjusted by dividing by the factor I as defined in Article 5 (e) herein,
for one or more of the following purposes:

(i) to provide a mutually agreed number of Government and TPDC personnel with on-
the-job training in the Contractor operations in the United Republic of Tanzania and
overseas, and/or practical training at institutions abroad, particularly in the areas of
natural earth sciences, engineering, technology, petroleum accounting and
economics, economic analysis, contract administration and law as related to the
fields of oil and gas exploration and production;

(ii) to send suitable Tanzanian personnel selected by the Government and by TPDC on
courses at universities, colleges or other training institutions mutually selected by
the Contractor, the Government and TPDC;

(iii) to send Tanzanian personnel selected by the Government and by TPDC to
conferences workshops and seminars related to the petroleum industry; and

(iv) to purchase for the Government and TPDC advanced technical books, professional
publications, scientific instruments or other equipment required by the Government
and TPDC.

Not later than six (6) months after the grant of a Development Licence, the Contractor
shall, in consultation with TPDC, implement the programme proposed in the development
plan as approved by the Government for training and employment of Tanzanian nationals
in each phase and level of Petroleum Operations and for the transfer of management and
technical skills for the safe and efficient conduct of Petroleum Operations. In any case the
Contractor shall ensure the transfer of management and operation functions to Tanzanian
nationals within a period not exceeding five (5) years from the commencement of
commercial operations.

The provisions of the Vocational Education and Training Act 1994 (Cap 82) shall apply to
the employment of any expatriate employee of the Contractor, including any expatriate
employee of any non-resident contractor, during the several periods into which Exploration
Operations hereunder are divided.

43
(a)

(b)

(c)

(d)

(e)

ARTICLE 20: TITLE TO ASSETS, INSURANCE, SITE CLEAN UP AND
ABANDONMENT

All fixed assets, owned by Contractor in connection with the Petroleum Operations carried
out by Contractor hereunder shall become the property of TPDC at the option of TPDC
after this agreement expires or is terminated or at the time the portion of the full costs of the
acquisition of the asset in question have been recovered by Contractor out of Cost Oil
and/or Cost Gas, whichever occurs first. TPDC’s aforesaid option shall be exercised by
written notice to the Contractor:

(i) in the case of expiry of this Agreement, of not less than 30 days prior to such expiry;

(ii) in the case of termination of this Agreement of not more than 30 days after such
termination; an

(iii) in the case of full recovery of costs of the acquisition of the assets in question not
later than 30 days after such cost recovery. Such fixed assets shall include but not be
limited to buildings, piers, harbors, pipelines, wellheads, separators, compressors,
pumps, power lines, telephone lines etc.

Subject to this Article, all movable assets in connection with the Petroleum Operations
carried out by the Contractor shall remain TPDC’s property on expiration or termination of
this Agreement.

The Contractor shall retain ownership of all assets mentioned in (a) and (b) above if it
either renews an expired agreement or enters into another agreement in the United Republic
of Tanzania, provided that such renewal or agreement takes place not later than ninety (90)
ays from the date of expiration of the original Agreement.

If TPDC elects to participate in Joint Operations, then title to any assets acquired pursuant
to a development plan shall be held jointly by the Contractor and TPDC according to their
respective interest in Joint Operations. Any such asset shall become completely owned by
TPDC as soon as this Agreement expires or is terminated or, at the time, the Contractor’s
portion of the full costs of the acquisition of the asset in question has been recovered by the
Contractor out of Cost Oil and/or Cost Gas, whichever occurs first. TPDC’s aforesaid
option shall be exercised by written notice to the Contractor:

(i) in the case of expiry of this Agreement, of not less than 30 days prior to such
expiry;
(ii) in the case of termination of this Agreement of not more than 30 days after such
termination; and
(iii) in the case of full recovery of the Contractor’s portion of the costs of the acquisition
of assets in question not later than 30 days after such cost recovery.

So long as this Agreement remains in force, Contractor shall have, free of any charge, for
the purpose of carrying on Petroleum Operations hereunder, the exclusive use of assets
which have become the property of TPDC, pursuant to sub-articles (a), (b) or (d) above.
Contractor shall keep the assets in reasonably good repair and working order, fair wear and
tear excepted, and any maintenance expenses shall be recovered in accordance with the
terms hereof.

44
cc)

(g)

(h)

@

@)

Subject to the provisions of Article 19 (a) and (b) above, Contractor shall give TPDC the
opportunity to buy, upon such commercially reasonable terms as may be mutually agreed
upon, any item imported duty free under Article 20(a) which Contractor intends to dispose
of or sell.

Contractor shall effect and, at all times during the terms of this Agreement, maintain for
Petroleum Operations hereunder insurance of such type and in such amount as is customary
in accordance with Good Oilfield Practices. The said insurance shall, without prejudice to
the generality of the foregoing, cover:

(i) any loss or damage to all assets used in Petroleum Operations;
(ii) pollution caused in the course of Petroleum Operations for which Contractor or the
Operator may be held responsible;

(iii) property loss or damage or bodily injury suffered by any third party in the course
of Petroleum Operations for which Contractor, Operator, Government or TPDC
may be liable or Contractor may be liable to indemnify the Government and
TPDC;

(iv) _ the cost of removing wrecks and cleaning up operations following an accident in the

course of petroleum Operations; and

(v) Contractor’s and/or Operator’s liability to its employees engaged in the Petroleum

Operations.

Contractor shall require its sub-contractors to carry insurance of | such type and in such
amount as is customary applicable in accordance with Good Oilfield Practices.

Prior to relinquishment of any area, Contractor shall perform all necessary abandonment
activities to restore the area as nearly as possible, to the condition in which it existed on the
Effective Date including removal of such facilities, equipment or installations as Minister
may instruct, and shall take action necessary to prevent hazards to human life, property and
the environment which may be caused by its facilities, equipment or installations.. In
carrying such abandonment activities the Contractor shall observe Good Oilfield Practices.

In order to discharge its obligations for site cleaning and abandonment; the Contractor,
Government and TPDC shall, within two (2) years of the commencement of commercial
production, enter into an agreement to establish an Abandonment Cost Reserve Fund. Such
agreement shall address the administration and utilization of funds deducted from Cost Oil
and/or Cost Gas in accordance with the following:

(i) TPDC and Contractor shall estimate the cost for site cleaning and abandonment in
good faith, on the basis of industry average costs in accordance with generally
acceptable petroleum industry practice.

(ii) | The payments deposited into the fund shall be placed in a U.S. Dollar, long term,
interest bearing account in a commercial bank located within the United Republic
of Tanzania to be designated by TPDC and Contractor. The bank so designated shall
have a long term rating of not less than “AA” by Standard and Poor’s Corporation
or “P-1” by Moody’s Investor Service or a comparable rating by another mutually
agreed rating service.

(iii) If, upon expiration or other termination of this Agreement, TPDC determines to

conduct the site cleanup and abandonment operations, such funds, plus all accrued

45
(iv)

(vy)

interest, shall be paid to TPDC whereupon Contractor shall be released from any
further obligation and liability with respect to such site cleanup and abandonment.
If, within sixty (60) days prior to the expiration or other termination of this
Agreement, TPDC has failed to advise Contractor of TPDC’s determination to
conduct the site cleanup and abandonment operations, such funds, plus all accrued
interest, shall be paid to Contractor and Contractor shall thereupon conduct all such
operations in accordance with generally accepted petroleum industry practices.

If the reserve fund in (iii) and (iv) above is insufficient to pay the costs of cleanup
and abandonment, such shortfall shall be paid by Contractor. Where the reserve
fund exceeds the costs incurred such excess shall revert back to TPDC.

46
(a)

(b)

ARTICLE 21: IMPORT DUTIES

The Contractor and its sub-contractors engaged in Petroleum Operations hereunder and
TPDC in respect of Joint Operations established pursuant to Article 9 shall be permitted,
subject to the limitations and conditions set out in East African Community Customs
Management Act, 2004, the Excise (Management and Tariff) Act, Cap.147, the Value
Added Tax Act, Cap. 148 to import, free of duty or other taxes on imports, machinery,
equipment, vehicles, materials, supplies, consumable items (other than foodstuffs and
alcoholic beverages) and moveable property, where imports in any of the said categories
have been certified by a responsible representative of TPDC to be for use solely in carrying
out operations under this Agreement.

Subject to sub-article (a) above, any of the items imported into the United Republic of
Tanzania may, if no longer required for the operations hereunder, be freely exported at any
time by the importing party without the payment of any export duty provided however that,
on the sale or transfer by the importer of any such items to any person in the United
Republic of Tanzania, import duty shall be payable by the importer on the value thereof at
the date of such sale or transfer.

47
(a)

(b)

(c)

ARTICLE 22: ACCOUNTING AND AUDIT

The Contractor shall maintain at its business office in the United Republic of Tanzania
accounting records relating to Petroleum Operations under this Agreement in accordance
with the Accounting Procedure set out in Annex “D” of this Agreement.

TPDC shall have the right to audit Contractor’s accounting records in accordance with
Annex “D”, the Accounting Procedure.

Nothing in this Article shall be construed as limiting the right of the Government pursuant

to any statutory power to audit or cause to be audited the books of accounts of the
Contractor.

48
(a)

(b)

(c)

(d)

(e)

()

ARTICLE 23: HEALTH, SAFETY AND ENVIRONMENT

In furtherance of the Regulations made under the Act or as the Government may otherwise
require from time to time, the Contractor shall take necessary and adequate steps to:

(i) conduct its Petroleum Operations in a manner that will protect the natural resources,
including the living resources of the land, sea and lakes of the United Republic of
Tanzania and the environment;

(ii) | employ the best available techniques in accordance with Good Oilfield Practice for
the prevention of environmental damage to which its Petroleum Operations might
contribute and for the minimization of the effect of such operations on adjoining or
neighbouring lands, sea and lakes;

(iii) | implement its Development Plan regarding the prevention of pollution, the treatment
of wastes, the safeguarding of natural resources and the progressive reclamation and
rehabilitation of lands disturbed by Petroleum Operations;

(iv) prevent pollution; and

(v) ensure prompt, fair and adequate compensation for injury to persons or damage to
property caused by the effects of Petroleum Operations.

If Contractor’s failure to comply with the provisions of sub-article (a) (i) of this Article and
the Regulations results in pollution or damage to the environment or marine life or
otherwise, the Contractor shall take all necessary measures to remedy the failure and effects
thereof. If such pollution or damage is the result of gross negligence or willful misconduct
of the Contractor, the cost of the remedy shall not be a Recoverable Contract Expense for
the purpose of Article 11 and Annex “D”.

The Contractor shall notify the Minister and TPDC forthwith in the event of any
emergency or accident affecting the environment and shall take such action as may be
prudent and necessary in accordance with good international petroleum industry practice in
such circumstances. The costs of such action shall be recoverable costs provided that if
such emergency or accident is the result of Gross Negligence or Willful Misconduct of
Contractor, the cost of the action shall not be a Recoverable Contract Expense for the
purpose of Article 11 and Annex “D”.

If the Contractor does not act promptly so as to control or clean up any pollution or
make good any damage caused, TPDC may, after giving the Contractor reasonable notice
in the circumstances, take any actions which are necessary in accordance with good
international petroleum industry practice, and the reasonable costs and expenses of such
actions shall be borne by the Contractor.

The Contractor should undertake at its expense (but as a legitimate recoverable cost) one or
more comprehensive Environmental Impact Assessment studies prior to, during and after
any major Petroleum Operations. This requirement is mandatory, and the first study shall
be before the start of drilling the first well in the Contract Area. However, in areas of
particular environmental sensitivity, an Environmental Impact Assessment must also be
undertaken prior to seismic acquisition.

The Contractor shall prepare an Emergency Response Plan to deal with such emergencies
including but not limited to blowouts, fire, storms, oil spills, floods and lightning.

49
(g) The Contractor shall put in place programmes to deal with HIV/AIDS awareness and
control, malaria control and epidemic outbreaks.

50
(a)

(b)

(c)

ARTICLE 24: FORCE MAJEURE EVENT

A “Force Majeure Event” shall mean any event or circumstance or combination of events
or circumstances beyond the reasonable control of a Party occurring on or after the
Effective Date that materially and adversely affects the performance by such affected Party
of its obligations under or pursuant to this Agreement; provided, however, that such
material and adverse effect could not have been prevented, overcome or remedied by the
affected Party through the exercise of diligence and reasonable care. “Force Majeure
Events” shall include the following events and circumstances, but only to the extent that
they satisfy the above requirements: a Government Action or Inaction that is the proximate
cause of non-performance or delay in performance of any obligation or the exercise of any
right under this Agreement by any Party other than Government; a Parastatal Action or
Inaction that is the proximate cause of non-performance or delay in performance of any
obligation or the exercise of any right under this Agreement by any Party other than the
Government; any act of war (whether declared or undeclared), invasion, armed conflict or
act of foreign enemy, blockade, embargo, revolution, riot, insurrection, civil commotion, or
act of terrorism;

(i) lightning, earthquake, tsunami, flood, storm, cyclone, typhoon, or tornado; epidemic or
plague; explosion, fire, blowout or chemical contamination; mechanical failure; down
hole blockage; and

(ii) strikes, works-to-rule, go-slows or other labour disputes, unless such strikes, works-to-
tule, go-slows or labour disputes were provoked by the unreasonable action of the
management of the affected Party or were, in the reasonable judgment of the affected
Party, capable of being resolved in a manner not contrary to such Party’s commercial
interests.

Force Majeure Events shall expressly not include the following conditions, except and to
the extent that they result directly from force majeure: a delay in the performance of any
contractor, including late delivery of machinery or materials; and normal wear and tear.

Notification Obligations

If by reason of a Force Majeure Event a Party is wholly or partially unable to carry out its
obligations under this Agreement, then the affected Party shall:

(i) give the other Parties notice of the Force Majeure Event(s) as soon as practicable,
but in any event, not later than the later of 48 hours after the affected Party becomes
aware of the Force Majeure Event(s) or six hours after the resumption of any means
of providing notice; and

(ii) give the other Parties a second notice, describing the Force Majeure Event(s) in
reasonable detail and, to the extent that such information can reasonably be
determined at the time of the second notice, providing a preliminary evaluation of
the obligations affected and a preliminary estimate of the period of time that the
affected Party will be unable to perform such obligations and other relevant matters
as soon as practicable, but in any event, not later than seven days after the initial
notice of the occurrence of the Force Majeure Event(s) is given by the affected
Party. When appropriate or when reasonably requested to do so by another Party,
the affected Party shall provide further notices to such other Party more fully

51
(d)

(e)

cc)

(g)

describing the Force Majeure Event(s) and the cause(s) therefore and providing or
updating information relating to the efforts of the affected Party to avoid and/or to
mitigate the effect(s) thereof and estimates, to the extent practicable, of the time that
the affected Party reasonably expects it will be unable to carry out any of its
affected obligations due to the Force Majeure Event(s).

The affected Party shall provide notice to the other Parties as soon as possible, but not later
than seven days following:

(i) the cessation of the Force Majeure Event; or

(ii) its ability to recommence performance of its obligations under this
Agreement by reason of the cessation of the Force Majeure Event.

Failure by the affected Party to give written notice of a Force Majeure Event to the other
Parties within the 48-hour or six-hour period required by Article 27 shall not prevent the
affected Party from giving such notice at a later time; provided, however, that in such case
the affected Party shall not be excused pursuant to this Article 27 for any failure or delay in
complying with its obligations under or pursuant to this Agreement until such notice has
been given. If such notice is given within the 48-hour or six-hour period required by this
Article 27, the affected Party shall be excused for such failure or delay pursuant to this
Article 27 from the date of commencement of the relevant Force Majeure Event.

Duty to Mitigate

The affected Party shall use all reasonable efforts to mitigate the effects of a Force
Majeure Event, including the payment of reasonable sums of money, in light of the
likely efficacy of the mitigation measures; provided, however, that the affected Party
shall not be required to settle any labour dispute or litigation on terms that, in the
reasonable judgment of the affected Party, are contrary to its commercial interests.

Delay Caused by Force Majeure

So long as the affected Party has at all times since the occurrence of the Force Majeure
Event complied with the obligations of this Article and continues to so comply then: (i)
the affected Party shall not be liable for any failure or delay in performing its
obligations (other than the obligation to make any payment otherwise due hereunder)
under or pursuant to this Agreement for so long as and to the extent that the
performance of such obligations are affected by the Force Majeure Event; and (ii) any
performance deadline that the affected Party is obligated to meet under this Agreement
shall be extended; provided, however, that no relief, including the extension of
performance deadlines, shall be granted to the affected Party pursuant to this Article to
the extent that such failure or delay would have nevertheless been experienced by the
affected Party had the Force Majeure Event not occurred. A Party shall not bear any
liability for any Loss suffered by the affected Party as a result of a Force Majeure
Event.

52
(h)

Contract Termination Due to a Force Majeure Event

Contractor may terminate this Contract upon a three (3) month written notice to Minister if
the fulfillment of the obligation of either Party under this Contract is affected by a Force
Majeure Event during the Exploration Period or any extension thereof for a continuous
period exceeding two (2) years without further obligation and liabilities of any kind.

53
(a)

(b)

(c)

(d)

(e)

cc)

ARTICLE 25: ASSIGNMENT AND TRANSFER OF RIGHTS

The Contractor may not assign or transfer to a non-Affiliated person, firm or Corporation
not a party hereto, in whole or in part, any of its rights, privileges, duties or obligations
under this Agreement without the prior written consent of the Government; provided,
however, the Contractor shall be free at any time, to assign or transfer its rights, privileges,
duties and obligations under this Agreement to an Affiliate Company, provided the
Government and TPDC are notified in writing in advance and provided the assignment or
transfer will not adversely affect the performance of the obligations under this Agreement.

In the event that the Contractor wishes to assign in whole or in part any of its rights,
privileges, duties or obligations hereunder as aforesaid, the written consent thereto of the
Government, if required under this Article, shall not be unreasonably withheld or delayed.

Any assignment made pursuant to this Article to a non-Affiliated person, firm or company
shall bind the assignee to all the terms and conditions hereof, and, as a condition to any
assignment, the Contractor shall provide an unconditional undertaking by the assignee to
assume all obligations by the Contractor under the Agreement.

In case of an assignment, the Contractor will provide the Government with a Deed of
Assignment in which the main conditions and liabilities assumed by the assignee are set
out.

Where the Contractor is more than one person the Government will be provided with
copies of all assignments and agreements made between them with respect to Petroleum
Operations and will be classified as confidential.

Where the Contractor is more than one person the Contractor shall provide Government

with the following information regarding each agreement executed between them, with

respect to Petroleum Operations and as required in the Petroleum Act:

(i). details of the technical and industrial qualifications of the companies and their
employees;

(ii). details of the technical and industrial resources available to the Companies; and

(iii). details of the kinds of financial resources available to the companies, including
capital, credit facilities and guarantees available.

54
(a)

(b)

(c)

(d)

ARTICLE 26: CONSULTATION AND ARBITRATION

TPDC and the Contractor shall periodically meet to discuss the conduct of the operations
envisaged under this Agreement and shall make every effort to settle amicably any problem
arising therefrom.

If any dispute or difference in relation to or in connection with or arising out of any of the
terms and conditions of this Agreement should arise, the same shall be resolved by
negotiations between the parties. In the event of no agreement being reached, either party
shall, except in the case of a dispute or difference as provided in sub-article 8(b) (v), 12(b)
and 12(d), have the right to have such dispute or difference settled through arbitration as
provided for herein below.

If, after completion of the above procedure, disagreement remains between the Parties, the
ispute shall be settled by arbitration in accordance with the provisions of this Article.
Nevertheless, for differences of a technical nature and prior to the arbitration procedure, the
Parties may resort to the opinion of a mutually agreed expert. This expert shall notify his
opinion to the Parties within thirty (30) Days following the date on which he was
lesignated by the Parties.

If, particularly following completion of the procedure set forth in this Article 25(c), any
isputes still exist between the Parties in connection with the application of the provisions
of this Agreement or regarding the obligations resulting therefrom, such disputes shall be
resolved in accordance with the International Chamber of Commerce Rules of Conciliation
and Arbitration, subject to the specific provisions set out below.

The arbitration procedure shall be commenced by request addressed by the applicant Party
to the Secretariat of the Court of Arbitration. The starting point of proceedings shall be
the date of receipt of that request by the Secretariat of the Court of Arbitration.

In the context of the procedure set out in this Article 25(c), the arbitration procedure shall
commence within sixty (60) Days following expiry of the thirty (30) Day period defined in
Article 25(c) plus, if applicable, any additional time provided in the same paragraph.

Each Party shall designate its arbitrator and notify the other Party and the Court of
Arbitration of that designation within thirty (30) Days after the start of the arbitration
proceedings as defined above. If the applicant Party has not designated its arbitrator within
that thirty (30) Day period, it shall be deemed to have abandoned its application. If the
lefending Party has not designated its arbitrator within thirty (30) Days following receipt
of notice in accordance with this paragraph, the other Party may directly inform the
International Chamber of Commerce Court of Arbitration and request that it makes such
lesignation within the shortest possible time.

The arbitrators shall not be of the same nationality as either of the Parties.

Within forty-five (45) Days after the date of designation of the last of them, the arbitrators
thus designated shall select, by mutual agreement, a third arbitrator, who shall become the
President of the Court of Arbitration. Failing agreement, the International Chamber of
Commerce Court of Arbitration shall be requested by the most diligent Party to designate
this third arbitrator within the shortest possible time.

55

(e)

cc)

(g)

The arbitrators are free to choose the procedure they intend to apply. The decision of the
arbitrators is final; it is binding on the Parties and will be enforceable under the United
Republic of Tanzania laws.

The place of arbitration shall be Dar es Salaam, in the United Republic of Tanzania. The
Language used shall be English, the applicable law shall be the law of the United Republic
of Tanzania and the provisions of this Agreement shall be interpreted in accordance with
that law.

The Parties will bear the expenses and fees of Arbitration equally. These costs are not cost
recoverable.

[he arbitration procedure shall not cause the performance of the Parties’ contractual
obligations to be suspended during the progress of the arbitration.

56
ARTICLE 27: APPLICABLE LAW

This Agreement shall be governed by, interpreted and construed in accordance with the Laws of
the United Republic of Tanzania.

57
ARTICLE 28: THIRD PARTY ACCESS TO PETROLEUM FACILITIES

The Contractor shall, to the extent that capacity is available in any petroleum facility such as
pipelines, jetties, roads, airports, port facilities, treatment plants and such others that are used in
petroleum exploration and production beyond that required by the Contractor shall make such
access services available to third parties.

The Contractor in qualifying applications for access to facilities shall have regard to the
following:

(60) the financial and commercial viability,

(ii) acceptable contractual commitments of the applicants with respect to the
required service; and

(iii) availability of the service.

58
(a)

(b)

ARTICLE 29: MODIFICATIONS AND HEADINGS

This Agreement shall not be amended or modified in any respect except by the — mutual
consent in writing of the parties hereto.

The Headings of this Agreement are for convenience only and shall not be taken into
account in interpreting the terms of this Agreement.

59
ARTICLE 30: NOTICES

Any notices required or given by any party to any other party shall be deemed to have been
delivered when properly acknowledged for receipt by the receiving party. All such notices shall be
addressed to:

If to the Government:

The Permanent Secretary
Ministry of Energy and Minerals
P.O. Box 2000

Dar es Salaam

Telephone: 255-22-211-7156-9

Fax: 255-22-2116719
E-mail: ------------------------ (to be provided)
If to TPDC

The Managing Director

Tanzania Petroleum Development Corporation
P.O. Box 2774

Dar es Salaam

Telephone: — 255-22-211-8535/6
Fax: 255-22-212-9663
Email: tpdemd@tpde-tz.com

If to: ABC LTD, TANZANIA

The Director,
ABC Ltd, Tanzania
DAR ES SALAAM
TANZANIA

Tel:+255
Fax:+255
E mail:

60
IN WITNESS whereof this Agreement has been duly executed by the parties, the day and year first
hereinbefore written.

Signed for and on behalf
of the Government of the
United Republic of Tanzania

By:
Name: Witnessed by
Title: Minister for Energy and Minerals

Signed for and on behalf
of the Tanzania Petroleum
Development Corporation

By:
Name: Witnessed by
Title: Managing Director

Signed for and on behalf
of ABC Limited

By:
Name: Witnessed by
Title: ABC Chief Executive Officer

61
ANNEX “A”: DESCRIPTION OF EXPLORATION LICENCE AREA

The application area is described as ----------- totaling ----------- square kilometers as per the TPDC
Map in Annex B.

Point Longitudes Latitudes Remarks
A Due (west, east, south north) B
B

62
ANNEX “B”: MAP OF EXPLORATION LICENCE AREA

Total Number of Blocks =[ ]

Total area amounts to [ ] sq. km.

63
ANNEX “C”: DRAFT EXPLORATION LICENCE

WHEREAS, pursuant to Article 3(a) of the Agreement TPDC has applied for an Exploration
Licence in respect of the area described in Annex “A” to the Agreement and shown on the map in
Annex “B” thereof respectively:

I, Minister for Energy and Minerals pursuant to the powers
conferred upon me by Section 21 of the Petroleum (Exploration and Production) Act, 1980 hereby
grant TPDC for a period of four (4) years from the date hereof this Exploration Licence over the
exploration area described in the First Schedule hereto conferring on TPDC the exclusive right to
explore in the said exploration area for petroleum and to carry out such operations and execute
such works as are necessary for that purpose.

The Exploration Licence is granted subject to the following conditions:

1.(a) During the period of four (4) years commencing from the date hereof and terminating on
the fourth anniversary of the date, TPDC shall in the said exploration area:

i. Reprocess existing seismic data.
ii. Acquire minimum ---km of 2D and or--- sq km of 3D seismic data
iii. Drill at least [---] exploration wells; and carry out geological and geophysical
surveys and related actives in the area; and
iv. spend a sum which, when adjusted in accordance with the formula set out in sub-
article (e) of Article 5 of the Agreement, equals or exceeds [---] million United
States dollars

(b) Subject to any amendment or revision thereof made pursuant to Article 6 of the
Agreement, TPDC shall conduct exploration operations under this licence during the year

ending 31 December, 20.... in accordance with the detailed Work Programme and
Budget set out in the Second Schedule hereto and will spend the sum specified in the said
budget.

2. Where during any period covered by the Licence the obligations of TPDC under this
Licence have been suspended by reason of Force Majeure pursuant to Article 23 of the
Agreement, the period for which this Licence has been granted shall be extended for
a period equal to the period during which the obligations of TPDC were so suspended.

In this licence “the Agreement” means the Agreement made on ----------- day of --------
between the Government of the United Republic of Tanzania, the Tanzania Petroleum
Development Corporation and ABC Limited.

Unless the context otherwise requires words and phrases in this Licence shall have the

same meaning as those used in the Petroleum (Exploration and Production) Act, 1980.

IN WITNESS WHEREOF, I have granted the Licence aforesaid and set out my hand and seal
this day of 20....

Minister for Energy and Minerals

64
ANNEX “C”*1: FIRST SCHEDULE

Coordinates of the corner-points of Exploration Licence Area

Point | Longitudes | Latitudes Remarks

65
ANNEX “C2: SECOND SCHEDULE

[Set out here for the Calendar Year in which this License is first issued the detailed Work Program
and Budget submitted by ABC to TPDC pursuant to Article 6(a) of the Agreement].

66
ANNEX “D”: ACCOUNTING PROCEDURE

This Annex is made a part of the Production Sharing Agreement (hereinafter referred to as the
“Agreement”) between the Government of the United Republic of Tanzania and Tanzania
Petroleum Development Corporation and ABC Limited made on the .......... day of ....., 20.0.0...

SECTION 1: GENERAL PROVISIONS
11 Definitions

For the purpose of this Accounting Procedure the terms used herein which are defined in
the Agreement shall have the same meaning when used in this Accounting Procedure.

1.2 Purpose

The purpose of this Accounting Procedure is to set out principles and procedures of
accounting which will enable the Government to monitor the costs, expenditures,
production and receipts so that both TPDC’s entitlement to Profit Oil/Gas and
Government’s revenues can be accurately determined on the basis of the Agreement.

1.3 Documentation Required to be Submitted by Contractor

(a) Within thirty (30) days of the Effective Date, the Contractor shall submit to and discuss
with the Minister and TPDC a proposed outline of charts of accounts, operating records
and reports, which outline shall reflect each of the categories and sub-categories of
costs and expenditures specified in Sections 2 and 3 below and shall be in accordance
with generally accepted and recognized accounting systems and consistent with normal
practice for joint venture operations of the international petroleum industry. Within
ninety (90) days of receiving the above submission the Minister in consultation with
TPDC shall either indicate approval of the proposal or request revisions to the proposal.
Within one hundred and eighty (180) days after the Effective Date of the Agreement,
the Contractor and the Minister in consultation with TPDC shall agree on the outline of
charts of accounts, operating records and reports which shall describe the basis of the
accounting system and procedures to be developed and used under the Agreement.
Following such agreement the Contractor shall expeditiously prepare and provide the
Minister and TPDC with formal copies of the comprehensive charts of accounts related
to the accounting, recording and reporting functions, and allows the Minister and TPDC
to examine the manuals and to review procedures which are, and shall be, observed
under the Agreement.

(b) Notwithstanding the generality of the foregoing, the Contractor shall make regular
Statements to the Minister and TPDC relating to the Petroleum Operations. These
Statements are:

(i) Production Statement (see Section 5 of this Annex).

(ii) Value of Production, Pricing and Royalty payable Statement
(see Section 6 of this Annex).

(iii) Statement of Receipts and Expenditures (see Section 7 of this
Annex).

67
1.4

(iv) Cost Recovery Statement (see Section 8 of this Annex).
(v) End-of-Year-Statement (see Section 9 of this Annex).

(vi) Budget Statement (see Section 10 of this Annex).

(c) All reports and Statements shall be prepared in accordance with the Agreement, the

laws of the United Republic of Tanzania and, where there are no relevant provisions in
either of these, in accordance with the normal practice of the international petroleum
industry.

Language, Units of Account and Exchange Rates

(a)

(b)

(c)

The Contractor shall maintain accounts in Tanzanian shillings and United States
dollars; however, the United States dollar accounts will prevail in case of conflict.
Metric units and barrels shall be employed for measurements required under the
Agreement and this Annex. The language employed shall be English. [Where
necessary for clarification the Contractor may also maintain accounts and records in
other units of measurement and currencies].

It is the intent of this Accounting Procedure that neither the Government, TPDC nor
the Contractor should experience an exchange gain or loss at the expense of, or to
any of the benefit of, any of the other parties. However, should there be any gain or
loss from exchange of currency, it will be credited or charged to the accounts under
the Agreement.

(i) Amounts received and costs and expenditures made in Tanzanian shillings or in
United States dollars shall be converted from Tanzanian shillings into United
States dollars or from United States dollars into Tanzanian shillings on the basis
of the monthly average of the mean of the daily official buying and selling
exchange rates between the currencies in question as published by the Bank of
Tanzania or failing such publication, any other publication as agreed by the
parties for the Month in which the relevant transaction occurred.

(ii) Notwithstanding the general policy described in the preceding sub-paragraph, all
transactions in excess of the equivalent of two hundred and fifty thousand United
States dollars (US$ 250,000) shall be converted at the mean of the buying and
selling exchange rates published by the Bank of Tanzania on the day the
transaction occurred.

(iii) Amounts received and expenditures made in currencies other than United States
dollars and Tanzanian shillings shall be converted into United States dollars or
Tanzanian shillings on the basis of the monthly average of the mean of the daily
buying and selling exchange rates between the currencies in question as published
by the Bank of Tanzania or, failing such publication, as published in the Financial
Times (London edition) for the Month in which the relevant transaction occurred.

(iv) The average monthly exchange rate calculated in accordance with sub-section 1.4
(c) (i) above and, where relevant, the exchange rates employed pursuant to sub-

68
1.5

1.6

sections 1.4 (c) (ii) and (iii) above, shall be identified in the relevant Statements
required under sub-section 1.3 (b) of this Annex.

Payments

(a)

(b)

Subject to Article 9 (c) (iii) of the Agreement, all payments between the parties
shall, unless otherwise agreed, be in United States dollars and through a bank
designated by each receiving party no later than the 1“ day of each Quarter for
which development costs have been budgeted.

Discharge of the Contractor’s obligation with respect to TPDC’s share of Profit
Oil/Gas shall be made in accordance with the Agreement.

All sums due from one party to the other under the Agreement during any Calendar
‘quarter shall, for each day such sums are overdue during such quarter, bear interest
compounded daily at an annual rate equal to the average London Interbank Offer
Rate (LIBOR) for six (6) months US dollars as quoted at 11.00 a.m. London time
on the first business day of such Quarter by the London office of National
Westminster Bank, or such other bank as the parties may agree, plus two (2)
percentage points.

Audit and Inspection Rights of Government

(a)

(b)

Without prejudice to statutory rights, TPDC shall have the right to cause to audit to
each Calendar year within two (2), years (or such longer period as may be required
in exceptional circumstances) from the end of each such year. Notice of any
exception to the accounts for any Calendar Year shall be submitted to the
Contractor within ninety (90) days of receipt by TPDC of the report of its
auditors. For purposes of auditing, TPDC may examine and verify, at reasonable
times, all charges and credits relating to the Contractor’s activities under the
Agreement and all books of account, accounting entries, material records and
inventories, vouchers, payrolls, invoices and any other documents, correspondence
and records necessary to audit and verify the charges and credits. Furthermore, the
auditors shall have the right in connection with such audit to visit and inspect at
reasonable times all sites, plants, facilities, warehouses and offices of the Contractor
directly or indirectly serving its activities under the Agreement and to visit and
inquire from personnel associated with those activities. Where TPDC requires
verification of charges made by an Affiliate Company it shall have the right to
obtain an audit certificate from a recognized firm of public accountants acceptable
to both TPDC and the Contractor.

The Contractor shall answer any notice of exception under subsection 1.6.

Within sixty (60) days of its receipt of such notice. Where the Contractor has after
the said sixty days’ period failed to answer a notice of exception made by TPDC,
TPDC’s exception shall be deemed as accepted by Contractor and the accounts
shall be adjusted accordingly.

69
SECTION 2: CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND

EXPENDITURES

Expenditures shall be segregated in accordance with the objectives for which such expenditure was
made. The objectives which shall qualify are those which have been approved and included in the
approved Work Program and Budget for the Year in which the expenditure is made and other
items which have been agreed by the parties from time to time. All expenditures allowable under
Section 3 relating to Petroleum Operations shall be classified, defined and allocated as set out
herein below. In the event of a discovery, expenditure records shall be maintained in expenditures
to each Development Area.

2.1 Exploration Expenses are all direct and allocated indirect expenditures incurred in the
search for Petroleum in an area which is or was, at the time when such expenses were
incurred, part of the Contract Area including:

(a)

(b)

(c)

(d)

(e)

cc)

(g)

aerial, geophysical, geochemical, palaeontological, geological, topographical and
seismic surveys and studies and their interpretation;

core hole drilling and water well drilling;

labor, materials and services used in drilling wells with the object of finding new
Petroleum Reservoirs, or for the purposes of appraising the extent of Petroleum
provided such wells are not completed as producing wells;

facilities used solely in support of the purposes described (a), (b) and

above including access roads, fixed assets and purchased geological and
geophysical, all identified separately;

any General and Administrative Costs and Service Costs directly incurred on
Exploration Operations and identifiable as such; and a portion of the remaining
General and Administrative Costs and Service Costs allocated to the Exploration
Operations, determined by the proportionate share of total Contract Expenses
(excluding unallocated General and Administrative Costs and Service Costs)
represented by all other Exploration Expenses;

any other Contract Expenses specifically incurred in the search for Petroleum after
the Effective Date and not covered under sub-section 2.2, 2.3, 2.4 and 2.5.

2.2 Development Expenses shall consist of all expenditures incurred in:

(a)

(b)

studies of the subsurface for the purpose of determining the best manner of
recovering hydrocarbons, which include 2D and 3D geophysical surveys,
production geology, modeling and simulation of deposits as an integral part of
economic reservoir exploitation and conservation;

drilling wells which are completed as producing wells and drilling wells for
purposes of producing from a Petroleum Reservoir already discovered whether
these wells are dry or producing, and drilling wells for the injection of water or gas
to enhance recovery of Petroleum;

70
23

24

2.5

(c) completing wells by way of installation of casing or equipment or otherwise, after a
well has been drilled for the purpose of bringing the well into use as a producing
well, or as a well for the injection of water or gas to enhance recovery of
Petroleum;

(d) the cost of petroleum production, storage and transport facilities such as

pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, offshore platforms,
petroleum storage facilities and access roads for production activities;

(e) the costs of engineering and design studies for facilities referred to in subsection
2.2. (d);

(f) any General and Administrative Costs and Service Costs directly incurred on
development activities and identifiable as such; and a portion of the remaining
General and Administrative Costs and Service Costs allocated to development
activities, determined by the proportionate share of total Contract Expenses
(excluding unallocated General and Administrative Costs and Service Costs)
represented by all other Development Expenses.

Operating Expenses are all expenditures incurred in the Petroleum Operations after the
start of commercial production which are other than Exploration Expenses, Development
Expenses, General and Administrative Costs and Service Costs directly incurred
on operating activities and identifiable as such, as well as the balance of General and
Administrative Costs and Service Costs. General and Administrative Costs and Service
Costs not allocated to Exploration Expenses or Development Expenses shall be
allocated to Operating Expenses.

Service Costs are direct and indirect expenditures in support of the Petroleum Operations
including warehouses, export terminals, harbors, piers, marine vessels, vehicles, motorized
rolling equipment, aircraft, fire and security stations, workshops, water and sewage plants,
power plants, housing, community and recreational facilities and furniture, tools and
equipment used in these activities. Service Costs in any Calendar Year shall include costs
incurred in such Year to purchase and/or construct said facilities as well as the annual costs
to maintain and operate the same, each to be identified separately. All Service Costs shall
be regularly allocated as specified in sub-sections 2.1(e), 2.2(e) and 2.3 to Exploration
Expenses, Development Expenses and Operating Expenses and shall be separately shown
under each of these categories.

General and Administrative Costs are:

(a) all main office, field office and general administrative expenses in the United
Republic of Tanzania including but not limited to supervisory, accounting and
employee relations services, but excluding commissions paid to intermediaries by
the Contractor;

(b) an annual overhead charge for services rendered outside the United Republic of
Tanzania and not otherwise charged under this Accounting Procedure, for
managing the Petroleum Operations and for staff advice and assistance including

71
(c)

financial, legal, accounting and employee relations services. For the period from
the Effective Date until the date on which the first Development License under the
Agreement is granted by the Minister this annual charge shall be the verifiable
costs but in no event greater that one percent (1%) of the Contract Expenses;
including those covered in sub-section 2.5(a) incurred during the Calendar Year.
From the date of grant of the Development License the charge shall be at an
amount or rate to be agreed between the parties and stated in the Development Plan
approved with the grant of the said License. The annual overhead charge shall be
separately identified in all reports to the Government and TPDC;

all General and Administrative Costs will be regularly allocated as specified in sub-
sections 2.1(e), 2.2.(e) and 2.3. to Exploration Expenses, Development Expenses
and Operating Expenses and shall be separately shown under each of these
categories.

72
3.1

SECTION 3: COSTS, EXPENSES, EXPENDITURES AND CREDITS OF

THE CONTRACTOR

Costs Recoverable without Further Approval of TPDC

Subject to the provisions of the Agreement, the Contractor shall bear and pay all costs and
expenses in respect of Petroleum Operations. These costs and expenses will be classified
under the headings referred to in Section 2. The following costs and expenses are
recoverable out of Cost Oil and/or Cost Gas by the Contractor under the Agreement:

(a) Surface Rights

This covers all direct costs attributable to the acquisition, renewal, or relinquishment of
surface rights acquired and maintained in force for the purposes of this Agreement.

(b) Labour and Associated Costs

@

(ii)

(iii)

(iv)

(vy)

Gross salaries and wages including bonuses of the Contractor’s employees
directly and necessarily engaged in the Petroleum Operations, irrespective
of the location of such employees, it being understood that in case of those
personnel only a portion of whose time is wholly dedicated to Petroleum
Operations, only that pro-rata portion of applicable wages and salaries will
be charged. For purposes of cost recovery, gross salaries and wages for the
Contractor’s employees shall not exceed US$15,000.00.

Cost to the Contractor of established plans for employees’ group life
insurance, hospitalization, company pension, retirement and other benefits
of a like nature customarily granted to the employees and the costs
regarding holiday, vacation, sickness and disability payments applicable to
the salaries and wages chargeable under subsection (1) above shall be
allowed at actual cost, provided however that such total costs shall not
exceed twenty-five per centum (25%) of the total labor costs under
subsection (i) above.

Expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the United Republic of Tanzania which are
applicable to the cost of salaries and wages chargeable under (i) above.

Reasonable travel and personal expenses of employees of the Contractor
including those made for travel and relocation of the expatriate employees
assigned to the United Republic of Tanzania all of which shall be in
accordance with the normal practice.

Any personal income taxes of the United Republic of Tanzania incurred by
employees of the Contractor and paid or reimbursed by the Contractor.

73
(c)

(d)

(e)

cc)

Transportation

The cost of transportation of employees, equipment, materials and supplies
necessary for the conduct of the Petroleum Operations and not provided for
elsewhere.

Charges for Services

@

(i)

(iii)

Third Party Contracts

The actual costs of contracts, for technical and other services entered into by
the Contractor for Petroleum Operations, made with third parties other than
Affiliate Companies are recoverable; provided that the costs paid by the
Contractor are no higher than those generally charged by other international
or domestic suppliers for comparable work and services.

Affiliate Companies

Without prejudice to the charges to be made in accordance with sub-section
2.5, in the case of general services, advice and assistance rendered to the
Petroleum Operations by an d Company, the charges will be based on actual
costs without profits and will be competitive. The charges will be no higher
than the most favorable prices charged by the Affiliate Company to third
parties for comparable services under similar terms and conditions
elsewhere. The Contractor will, if requested by TPDC, specify the amount
of charges which constitutes an allocated proportion of the general material,
management, technical and other costs of the Affiliate Company, and the
amount which is the direct cost of providing the services concerned. If
necessary, certified evidence regarding the basis of prices charged may be
obtained from the recognized auditors of the Affiliate Company.

In the event that the prices and charges referred to in sub-paragraphs (i) and
(ii) above are shown to be uncompetitive then TPDC will have the right to
disallow that portion as it deems fit for cost recovery purposes.

Exclusively Owned Property

For services rendered to Petroleum Operations through the use of property
exclusively owned by the Contractor, the accounts shall be charged at rates, not
exceeding those prevailing in the region, which reflect the cost of ownership and
operation of such property, or at rates to be agreed.

Material and Equipment

@

General

So far as is practicable and consistent with efficient economical operation,
only such material shall be purchased or furnished by the Contractor for use
in the Petroleum Operations as may be required for use in the reasonably
foreseeable future and the accumulation of surplus stocks shall be avoided.

74
(i)

(iii)

Warranty of Material

The Contractor does not warrant material beyond the supplier’s or
manufacturer’s guarantee and, in case of defective material or equipment,
any adjustment received by Contractor from the suppliers/manufacturers or
their agents will be credited to the accounts under the Agreement.

Value of Material Charged to the Accounts under the
Agreement

(a)

(b)

d)

Q)

Except as otherwise provided in (b) below, material purchased by the
Contractor for use in Petroleum Operations shall be valued to
include invoice price less trade and cash discounts (if any), purchase
and procurement fees plus freight and forwarding charges between
point of supply and point of shipment, freight to port of destination,
insurance, taxes, custom duties consular fees, other items
chargeable against imported material and, where applicable, handing
and transportation expenses from point of importation to warehouse
or operating site, and its costs shall not exceed those currently
prevailing in normal arms length transactions on the open market.

Material purchased from or sold to Affiliate Companies or
transferred to or from activities of the Contractor, other than
Petroleum Operations under this Agreement, shall be
priced and charged or credited at the prices specified in (1) and (2)
below:

New Material (Condition “A”) shall be valued the current
international price which shall not exceed price prevailing in normal
arms length transactions on the open market.

Used Material (Conditions “B” and “C”)

(i) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified
as Condition “B” and priced at not more than seventy-five
percent (75%) of the current price of new materials defined
in (1) above.

(ii) Material which cannot be classified as Condition “B” but
which:
(a) after reconditioning will be further serviceable for
original function as good second hand material
Condition ’B”, or

(b) is serviceable for original function but substantially
not suitable for reconditioning, shall classified as
Condition “C” and priced at not more than fifty
percent (50%) of the current price of new material

75
(g)

(h)

@

(Condition “A”) as defined in (1) above. The cost of
reconditioning shall be charged to reconditioned
material provided that the Condition “C” material
value plus the cost or reconditioning does not exceed
the value of Condition “B” material.

(iii) | Material which cannot be classified as Condition “B” or
Condition “C” shall be priced at a value to be agreed between
TPDC and the Contractor.

(iv) | Material involving erection costs shall be charged at
applicable condition percentage of the current
knocked-down price of new material as defined in
(1) above.

(v) When the use of material is temporary and its service to
Petroleum Operations does not justify the reduction in prices
as provided for in sub-paragraph (2) (ii) above, such
material shall be priced on a basis that will result in a net
charge to the accounts under the Agreement consistent with
the value of the service rendered.

Rentals, Duties and Other Assessments

All rentals, taxes (other than income tax, withholding tax, and Additional Profits
Tax), levies, charges, fees, contributions and any other assessments and charges
levied by the Government in connection with Petroleum Operations and paid
directly by the Contractor.

Insurance and Loses

Insurance premiums and costs incurred for insurance pursuant to Article 20,
provided that if such insurance is wholly or partly placed with an Affiliate
Company such premiums and costs shall be recoverable only to the extent generally
charged by competitive insurance companies other than an Affiliate Company.
Costs and losses incurred as a consequence of events which are, and in so far as, not
made good by insurance are recoverable unless costs have resulted solely from an
act of willful misconduct or sole gross negligence of the Contractor.

Legal Expenses

All reasonable costs and expenses of litigation and legal or related services
necessary or expedient for the procuring, perfecting, retention and protection of the
Contract Area, and in defending or prosecuting lawsuits involving the Area or any
third party claim arising out of activities under the Agreement, or sums paid in
respect of legal services necessary or expedient for the protection of the joint
interest of Government, TPDC and the Contractor are recoverable. Where legal
services are rendered in such matters by salaried or regularly retained lawyers of the
Contractor or an Affiliate Company, such compensation shall be included instead
under sub-section 3.1(b) or 3.1(d) above as applicable.

76
3.2

Gj) Training Costs
All costs and expenses incurred by the Contractor in training of Tanzanian
employees engaged in Petroleum Operations and such other training as is required
under Article 18 of the Agreement.

(k) General and Administrative Costs

The costs described in sub-section 2.5(a) and the charge
described in sub-section 2.5(b).

Costs not Recoverable under the Agreement
The following costs shall not be recoverable for the purposes of Profit Oil/Gas sharing:

(a) all costs incurred before the Effective Date other than charges incurred by
Contractor for copying and shipping of data relating to the Contract Area;

(b) petroleum marketing or transportation costs of Petroleum beyond the Delivery
Point;

(c) the costs of any bank guarantee or letter of guarantee required under the
agreement (and any other amounts spent on indemnities with regard to
non-fulfillment of contractual obligations);

(d) costs of arbitration and the sole expert in respect of any dispute under the
Agreement;

(e) fines and penalties imposed by courts of law in the United Republic of Tanzania;
(f) costs incurred as a result of willful misconduct or negligence of the Contractor;
(g) donations and contributions made by the Contractor;

(h) any costs which, by reference to general oil industry practices, can be shown to be
excessive;

(i) expenditure on fundamental research into development of new equipment, materials
and techniques for use in search for, developing and producing petroleum except to
the extent that such research and development is directly carried out in support of
Petroleum Operations in the United Republic of Tanzania whereby such a research is
conducted in collaboration with TPDC;

(j) interest and financial charges paid to the creditors of the Contractor, provided that the
same are at competitive commercial rates, provided that the debts or loans to which
they refer are required by Petroleum Operations and correspond to the financing
needed for these operations.

77
3.3

3.4

3.5

Other costs and Expenses

Any other costs and expenses not covered or dealt with in the foregoing provisions of this
Section 3 and which are incurred by Contractor for the necessary and proper conduct of
Petroleum Operations are recoverable only with the prior approval in writing of TPDC.

Credits under the Agreement

The net proceeds received from Petroleum Operations (other than the proceeds from the
sale of Crude Oil and Natural Gas), including but not limited to the transactions listed
below, will be credited to the accounts under the Agreement. For Profit Oil/Gas _ sharing
purposes such credits shall be offset against Recoverable Contract Expenses:

(a) the net proceeds of any insurance or claim in connection with Petroleum Operations
or any assets charged to the accounts under the Agreement when such operations or
assets were insured and the premiums charged to the accounts under the Agreement;

(b) legal expenses charged to the accounts under Section 3.1 (i) and
subsequently recovered by the Contractor;

(c) revenue received from third parties including Affiliate Companies for the use of
property or assets charged to the accounts under the Agreement;

(d) any adjustment received by the Contractor from the suppliers manufacturers or their
agents in connection with defective material, the cost of which was previously
charged by the Contractor to the accounts under the Agreement;

(e) rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Agreement but excluding
any award granted to the Contractor under arbitration or sole expert proceedings;

(f) the net proceeds for material originally charged to the accounts under the
Agreement and subsequently exported from the United Republic of Tanzania
without being used in Petroleum Operations;

(g) the net proceeds from the sale or exchange by the Contractor of materials,
equipment, plant or facilities, the acquisition costs of which have been charged to
the accounts under the Agreement;

(h) the proceeds from the sale of any petroleum information which relates to the
Contract Area provided that the acquisition costs of such rights and information
have been charged to the accounts under the Agreement;

(i) the proceeds derived from the sale or license of any intellectual property the
levelopment costs of which were incurred under this Agreement.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting procedure, it is agreed
that there shall be no duplication of charges or credits to the accounts under the Agreement.

78
SECTION 4: RECORDS AND VALUATION OF ASSETS

The Contractor shall maintain detailed records of property and assets in use for Petroleum
Operations in accordance with normal practice in exploration and production activities of the
international petroleum industry. At six (6) monthly intervals the Contractor shall notify TPDC in
writing of all assets acquired during the preceding six (6) months indicating the quantities, costs
and location of each asset. At reasonable intervals but at least once a year with respect to movable
assets and once every four (4) years with respect to immovable assets, inventories of the property
and assets under the Agreement shall be taken by the Contractor. The Contractor shall give TPDC
at least thirty (30) days written notice of its intention to take such inventory is taken. The
Contractor will clearly state the principles upon which valuation of the inventory has been based.
When an assignment of rights under the Agreement takes place a special inventory may be taken
by the Contractor at the request of the assignee provided that the costs of such inventory are borne
by the assignee.

79
5.1

5.2

5.3

SECTION 5: PRODUCTION STATEMENT

Upon commencement of production from the Contract Area, the Contractor shall submit a
monthly Production Statement to TPDC showing the following information for each
Development Area and for the Contract Area:

(a)
(b)

(9)
(g)

the quantity and quality of Crude Oil/Natural Gas produced and saved;

the quantity and composition of Natural Gas produced and saved;

the quantities of Petroleum used for the purposes of carrying on drilling

and production operations and pumping to field storage as well as quantities
injected into the formation;

the quantities of Petroleum unavoidably lost;

the size of Petroleum stocks held at the beginning of the Month in question;

the size of petroleum stocks held at the end of the Month in question;

the number of days in the Month during which Petroleum was produced
from each Development Area within the Contract Area;

At the end of each Calendar Quarter aggregated statements in respect of the three Months
comprising that Quarter shall be submitted for each of the items (a) to (g) in sub-section 5.1
above. Additionally, the average daily production rate for the Quarter shall be calculated in
accordance with Article 11 of the Agreement.

The Production Statement for each Month or quarter shall be submitted Government and
TPDC not later than seven (7) days after the end of such Month or quarter.

80
6.1

6.2

6.3

SECTION 6: VALUE OF PRODUCTION, PRICING, ROYALTY AND
ABANDONMENT COST RESERVE FUND STATEMENT

The Contractor shall, for the purposes of Article 12 and 13 of the Agreement, prepare a
Statement providing calculations of the value of Crude Oil/Natural Gas produced and saved
during each Calendar Quarter. This Statement, which shall be prepared for each Quality of
Tanzanian Crude Oil /Natural Gas produced and saved from the Contract Area, shall

contain the following information:

(a)

(b)

()

(d)

(e)

()

(g)

the quantities, prices and receipts realized therefore by the Contractor in Third Party
Sales of Tanzanian Crude Oil/Natural Gas during the Calendar Quarter in
question;

the quantities, prices and receipts realized therefore by the Contractor in sales of
Tanzanian Crude Oil/Natural Gas during the Calendar Quarter in question, other
than in Third Party Sales;

the value of stocks of Crude Oil/Natural Gas held at the beginning of the Calendar
Quarter in question;

the value of stocks of Crude Oil/Natural Gas held at the end of the Calendar Quarter
in question;

the percentage volume of total sales of Tanzanian Crude Oil/Natural Gas made by
the Contractor during the Calendar Quarter that are the Third Party Sales;

all information available to the Contractor, if relevant for the purposes of

Article 12 of the Agreement, concerning the prices of the selection of major
competitive crude oils/gas, including contract prices, discounts and premiums, and
prices obtained on the spot markets;

the statement of Royalty payable.

The Value of Production and Pricing Statement for each Calendar Quarter shall be
submitted to Government and TPDC not later than twenty (20) days after the end of such
Calendar Quarter.

Two years after commencement of production, the Contractor shall provide quarterly
accounts of the proceeds of the Abandonment Cost Reserve Fund pursuant to Article 19.

81
7A

72

73

SECTION 7: STATEMENT OF RECEIPTS AND EXPENDITURE

The Contractor shall prepare with respect to each Calendar Month a Statement of Receipts
and Expenditure under the Agreement. The Statement will distinguish between Exploration
Expenses, Development Expenses and Operating Expenses and will separately identify all
significant items of expenditures within these categories. If TPDC is not satisfied with the
degree of desegregation within the categories it shall be entitled to ask for a more detailed
breakdown. The statement will show the following:

(a) actual receipts and expenditure (including all credits pursuant to Section
3.4 of this Accounting Procedure) for the Month in question showing variances
from the budget and explanations thereof;

(b) cumulative receipts and expenditure (including all credits pursuant to Section 3.4 of
this Accounting Procedure) for the budget year in question;

(c) latest forecast of cumulative expenditure at the Year end; and

(d) variations between budget forecast and latest forecast, with explanation thereof.

At the end of each Calendar Quarter aggregated Statements in respect of the three Months
comprising that Quarter shall be submitted for each of the items (a) to (d) in sub-section 7.1
above.

The Statement of receipts and expenditure for each Calendar Month or Quarter shall be

submitted to Government and TPDC not later than twenty-one (21) days after the end of
such Month or Quarter.

82
8.1

8.2

8.3

SECTION 8: COST RECOVERY STATEMENT

The Contractor shall prepare with respect to each Calendar Quarter a Cost Recovery
Statement containing the following information:

(a) Recoverable Contract Expenses carried forward from the previous Quarter, if any;
(b) — Recoverable Contract Expenses for the Quarter in question;

(c) total Recoverable Contract Expenses for the Quarter in question (sub-section 8.1(a)
plus sub-section 8.1(b);

(d) quantity and value of Cost Oil and/or Cost Gas taken and disposed of by the
Contractor for the Quarter in question;

(e) Contract Expenses recovered for the Quarter in question;

(f) total cumulative amount of Contract Expenses recovered up to the end of
the Quarter in question;

(g) | amount of Recoverable Contract Expenses to be carried forward into the
next Quarter.

The cost recovery information required pursuant to sub-section 8.1 above shall be
presented in sufficient detail so as to enable Government and TPDC to identify how the

cost of assets are being recovered for the purposes of Article 19 of the Agreement.

The Cost Recovery Statement for each Quarter shall be submitted to Government and
TPDC not later than twenty one (21) days after the end of such Quarter.

83
SECTION 9: END-OF-YEAR STATEMENT

The Contractor shall prepare a definitive End-of-Year Statement. The Statement will contain
aggregated information for the Year in the same format as required in the Value of Production,
Pricing Statement, Royalty payable Statement, Abandonment Cost Reserve Fund Statement, Cost
Recovery Statement and Statement of Receipts and Expenditure to be based on the actual
quantities of Petroleum produced and the costs and expenses incurred. The End-of-Year Statement
for each Calendar Year shall be submitted to Government and TPDC within sixty (60) days of the
end of such Calendar Year.

84
10.1

10.2

SECTION 10: BUDGET STATEMENT
The Contractor shall prepare an Annual Budget Statement. This Statement shall set out
separately Exploration Expenses, Development Expenses and Operating Expenses and
shall show the following:
(a) forecast expenditure and receipts for the budget year under the Agreement;

(b) cumulative expenditures and receipts to the end of the said budget year; and

(c) a schedule showing the most important and individual items of Development
Expenses for the said budget year;

The Budget Statement shall be submitted to Government and TPDC with respect to each
budget year no less than ninety (90) days before the start of the year except in the case of
the year in which the Effective Date falls, when the Budget Statement shall be submitted
within thirty (30) days of the Effective Date.

85
11.2

SECTION 11: REVISION OF ACCOUNTING PROCEDURE

The provisions of this Accounting Procedure may be amended by agreement between the
Contractor, the Government and TPDC The amendments shall be made in writing and shall
state the date upon which the amendments shall become effective.

In the event, and at the time, that TPDC elects to participate in Joint Operations as
defined in Article 9 of this Agreement the parties shall modify this Accounting
Procedure to reflect TPDC’s status as a party to the Operating Agreement.

Following any second discovery in the Contract Area the parties will meet in order to
establish specific principles and procedures for identifying all costs, expenditures and
credits, and for allocating Cost Oil and/or Cost Gas and Profit Oil and/or Profit Gas, on a
Development Area basis, it being understood that costs, expenditures and credits which do
not uniquely arise in respect of any one Development Area shall be apportioned between
Development Areas in a reasonable, equitable and consistent manner.

86
SECTION 12: CONFLICT WITH THE AGREEMENT

In the event of any conflict between the provisions of this Accounting Procedure and the
Agreement the provisions of the Agreement shall prevail.

87
ANNEX "E": APT SAMPLE CALCULATION METHODOLOGY

Hard data input per Petroleum Agreement

1. First Account Percent 25.00%
2. Second Account Tax Rate Percent 40.00%
3. First Account Real Rate of Return Percent 35.00%

4. First Account APT Taxes are Deductible when
calculating Second Account Balances

Assumptions

1. Assumed Annual Change in USIGPPI = Two (2) Percent (Added to Account Rates of
Return to reflect the "Real" nature of these ROR's).

2. Cash Flow is for Illustrative Purposes Only; data entirely assumed.

Calculation Methodology

Assumed | FANCP First SANCP | Second

Pretax First Account | Second | Account | Total
Year| Cash | Account| APT | Account| APT APT
Flow Balance | Payable | Balance | Payable | Payable

US$MM_| US$MM _| US$MM | US$MM | US$MM _| US$MM
-3.00 -3.00 0.00 -3.00 0.00 0.00
-10.00 | -13.81 0.00 | -14.11 0.00 0.00
-40.00 | -57.54 0.00 | -59.33 0.00 0.00
10.00 | -63.08 0.00 | -71.28 0.00 0.00
40.00 | -40.11 0.00 | -57.65 0.00 0.00
80.00 | 29.06 7.27 -6.25 0.00 7.27
100.00 | 100.00{ 25.00| 66.44| 26.58/ 51.58
100.00 | 100.00] 25.00} 75.00] 30.00/ 55.00
60.00| 60.00| 15.00| 45.00/ 18.00| 33.00
20.00 | 20.00 5.00 | 15.00 6.00 | 11.00
-20.00 | -20.00 0.00 | -20.00 0.00 0.00
10.00 | -15.00 0.00 | -17.40 0.00 0.00
20.00 0.44 0.11 -3.95 0.00 0.11
30.00 | 30.00 7.50 | 17.09 6.84 | 14.34
20.00 | 20.00 5.00 | 15.00 6.00 | 11.00

A/H/WINM]=>/O}O}O!|NI|D/n]}/ B)w]/ry |=

88
